Exhibit 10.2


        
PURCHASE AND SALE AGREEMENT


THIS AGREEMENT (this “Agreement”) is made as of August 20, 2018 (the “Effective
Date”), by and among CATCHMARK HBU, LLC, a Delaware limited liability company
(“HBU”), CATCHMARK SOUTHERN TIMBERLANDS II, L.P., a Delaware limited partnership
(“Southern Timberlands”), CATCHMARK TRS HARVESTING OPERATIONS, LLC, a Delaware
limited liability company (“TRS”), and CATCHMARK TEXAS TIMBERLANDS, L.P., a
Texas limited partnership (“Texas Timberlands”, and collectively with HBU, TRS
and Southern Timberlands, “Seller”), and FOREST INVESTMENT ASSOCIATES L.P., a
Delaware limited partnership (hereinafter referred to as “Purchaser”) and FIRST
AMERICAN TITLE INSURANCE COMPANY (hereinafter referred to as “Title Company” and
“Escrow Agent”);


W I T N E S S E T H:


WHEREAS, Seller is the owner of those certain tracts or parcels of land in
Hardin, Jasper, Liberty, Newton, Orange, Polk and Tyler Counties, Texas, and
Allen, Beauregard, Calcasieu, DeSoto, Natchitoches, Rapides, Sabine and Vernon
Parishes, Louisiana containing approximately 55,702 acres, which tracts or
parcels are more fully described in Exhibit A attached hereto and hereby made a
part hereof, together with all buildings, structures, and other improvements
located thereon, all tenements, hereditaments, easements, appurtenances and
privileges thereto belonging, all trees, timber, sand, gravel and crops now
located thereon or thereunder, and all oil, gas and mineral rights and interests
not reserved or conveyed by Seller’s predecessors in title (hereinafter referred
to collectively as the “Property”); and


WHEREAS, Purchaser desires to purchase and Seller desires to sell the Property;


NOW, THEREFORE, the parties have agreed and do hereby agree as follows:


1.Agreement of Purchase and Sale. Subject to the provisions of this Agreement,
and for the consideration herein stated, Seller agrees to sell the Property to
Purchaser and Purchaser agrees to buy the Property from Seller.


2.Purchase Price. The purchase price (subject to adjustment as provided herein,
hereinafter referred to as the “Purchase Price”) to be paid by Purchaser for the
Property shall be SEVENTY EIGHT MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($78,500,000.00), and shall be payable to Seller by wire transfer of immediately
available funds at the date of Closing to an account designated by Seller. The
purchase and sale pursuant to this Agreement is not based on a per-acre price,
and the Purchase Price shall not be subject to adjustment if the acres within
the Property are more or less than the above-stated number of acres.


3.Earnest Money. Within fifteen (15) business days after the Effective Date of
this Agreement, Purchaser shall deliver to Escrow Agent the sum of $2,355,000.00
(said amount is hereinafter referred to as the “Earnest Money”). Escrow Agent
agrees to hold the Earnest Money in a non-interest bearing account and disburse
the Earnest Money in accordance with the terms hereof. At the Closing the
Earnest Money shall be delivered to Seller and applied to the Purchase Price.







--------------------------------------------------------------------------------

Exhibit 10.2


4.Closing.


(a)The execution and delivery of the documents and instruments for the
consummation of the purchase and sale pursuant hereto (herein referred to as the
“Closing”) shall take place on the date which is fifteen (15) days after the
expiration of the Inventory Period, but no earlier than November 29, 2018, at
10:00 a.m. through the escrow services of Escrow Agent, or such earlier date and
time, and/or such other location, as may be mutually agreeable to Seller and
Purchaser (the “Closing Date”).


(b)At the Closing, Seller shall execute, or cause to be executed, the following:


(i)one or more special or limited warranty deeds (warranting only against the
claims of persons claiming by, through or under Seller) for each county or
parish in which the Property is located, in the form of Exhibit B (Texas) and
Exhibit B-1 (Louisiana) attached hereto, and subject only to the Unrecorded
Encumbrances and the Permitted Encumbrances (both as hereinafter defined)
(collectively, the “Deed”). The legal description of the Property to be
contained in the Deed shall be the legal description of the Property as set
forth in the instruments described on Exhibit A attached hereto and hereby made
a part hereof (the “Property Descriptions”) (provided, however, Seller shall
reasonably cooperate with Purchaser to retype and/or replace with historic legal
descriptions such Property Descriptions as Purchaser may reasonably request,
subject to Seller’s reasonable approval. In addition to the Deed, Seller shall
provide to Purchaser at Closing quitclaim deeds without warranty using any such
altered legal descriptions);


(ii)an affidavit as to the non-foreign status of Seller in form satisfactory to
Seller;


(iii)an assignment and assumption of the Unrecorded Encumbrances (as hereinafter
defined), in the form attached hereto as Exhibit C and hereby made a part hereof
(the “Unrecorded Encumbrances Assignment”);


(iv)an owner’s affidavit in form reasonably satisfactory to Seller and
sufficient to cause the Title Company (as hereinafter defined) to issue an
owner’s title insurance policy without exception for materialmen’s and
mechanic’s liens, parties in possession, unrecorded agreements other than the
Unrecorded Encumbrances, and any other title exception other than the Permitted
Encumbrances, substantially in the form of Exhibit D attached hereto;


(v)the Post-Closing Harvest Agreement (“Harvest Agreement”) in the form attached
hereto as Exhibit E (the “Harvest Agreement Assignment”);


(vi)a Closing statement; and


(vii)Seller hereby agrees to execute such other certificates and affidavits, and
do such other acts as may be reasonably necessary to consummate the purchase and
sale contemplated hereby and to enable Purchaser to obtain the title insurance
policy in accordance with this Agreement. The owner’s affidavit and any other
affidavits or certificates executed by or on behalf of Seller at the Closing
shall be given to the actual knowledge of the person or entity executing the
same, without independent investigation or inquiry.





--------------------------------------------------------------------------------

Exhibit 10.2




(c)At the Closing, Purchaser shall execute the following:


(i)the Unrecorded Encumbrances Assignment;
(ii)the Harvest Agreement Assignment;
(iii)a Closing statement; and


(iv)Purchaser hereby agrees to execute such other certificates and affidavits,
and do such other acts as may be reasonably necessary to consummate the purchase
and sale contemplated hereby and to obtain the title insurance policy in
accordance with this Agreement.


5.Title.


(a)Seller agrees to convey to Purchaser fee simple title to the Property by the
Deed, free and clear of all liens, encumbrances, mortgages, deeds of trust,
deeds to secure debt, assessments, agreements, options and covenants arising by,
through or under Seller, subject only to the Permitted Encumbrances, as
hereinafter defined.


(b)Purchaser shall obtain and provide to Seller, at Purchaser’s expense, current
title commitments for the Property prepared by the Title Company (collectively
the “Title Commitment”).


(c) Purchaser shall have until 5:00 P.M. (EST) on the date which is seventy-five
(75) days after the Effective Date (the “Due Diligence Period”) to deliver to
Seller written notice of any objection to any matter affecting title and any
Title Failures (as hereinafter defined) (each, a “Title Objection” and
collectively, the “Title Objections”), together with the Title Commitment and
any and all maps produced by Orbis, Inc. (“Orbis”) in connection with
Purchaser’s title review (“Orbis Maps”). Purchaser shall have the right to
object to any title matter, including any Permitted Encumbrance, as hereinafter
defined; provided, however, that Purchaser shall not object to any title matter
which does not, in Purchaser’s reasonable judgment, adversely affect the use or
value of the Property as commercial timberlands or for resale. Purchaser shall
have the right to object to any Title Failure for which Purchaser provides
reasonable evidence and/or documentation clearly establishing the boundaries of
such Title Failure on or before the expiration of the Due Diligence Period. Upon
receipt of the Purchaser’s notice of Title Objections, Seller may elect (but
shall not be obligated) to cure or cause to be cured any such Title Objection,
and Seller shall notify Purchaser in writing within ten (10) days after receipt
of the notice of Title Objections whether Seller elects to cure the same.
Failure of Seller to respond in writing within such time period shall be deemed
an election by Seller not to cure such Title Objections. Any Title Objection
shall be deemed to be cured if Seller causes the Title Company, at no additional
cost to Purchaser, to issue an owner’s title policy for the affected Property
affirmatively insuring over such Title Objection in the owner’s title policy.
Notwithstanding the foregoing, Seller shall be obligated to cure, on or before
the Closing Date, all Liens against the Property evidencing a debt (other than
Liens for non-delinquent real estate taxes or assessments) (“Monetary Liens”)
created as a result of the acts or omissions of Seller or its affiliates. For
the purposes of this Agreement, the term “Lien” means any mortgage, deed of
trust or deed to secure debt securing a monetary obligation which was created or
suffered by Seller. If Seller does not receive written notice of the Title
Objections for any objection to matters reflected in the Title Commitment on or
before the expiration of the Due Diligence Period, Purchaser shall be deemed to
have waived its right to object to any and all matters reflected in the Title
Commitment, and Purchaser shall be deemed to accept title to the Property
encompassed within such Title Commitment subject to such matters. Any Title
Objection waived (or deemed waived) by Purchaser shall be deemed to constitute





--------------------------------------------------------------------------------

Exhibit 10.2


a Permitted Encumbrance, and the Closing shall occur as herein provided without
any reduction of the Purchase Price therefor. For purposes of this Section 5, a
“Title Failure” means any portion of the Property consisting of at least 10
acres shown on Seller’s GIS Data (as hereinafter defined) as being part of the
Property that is not, or immediately prior to the Closing will not be, (i) owned
in fee by Seller subject only to the Permitted Encumbrances or (ii) otherwise
insurable by the Title Company without exception (other than the Permitted
Encumbrances) at standard rates. Purchaser acknowledges and agrees that
unmappable legal descriptions alone shall not constitute a Title Failure.
Seller’s GIS Data means the StandSW shapefile dated 7-20-2018 that Seller
previously delivered to Purchaser.
(d)With regard to Title Objections timely raised by Purchaser as provided in
this Section, Seller shall have the right, but not the obligation, to cure and
remove such items within ten (10) days after Seller’s receipt of Purchaser’s
written notice of Title Objections. In the event Seller elects not to cure a
Title Objection timely made by Purchaser, Purchaser shall have the right, at its
option exercised by notice to Seller delivered no later than three (3) days
prior to Closing, to accept the Property subject to the uncured Title Objection
or to reduce the Purchase Price by the fair market value of the affected parcel
and require Seller to proceed to the Closing with those portions of the Property
that are subject to the Title Objection excluded from the Property to be
conveyed to Purchaser at Closing (a “Title Carveout”). Said fair market value
shall be determined by Purchaser and Seller by reference to the agreed upon land
and timber values for the Property, which values are set forth on Exhibit F
attached hereto and hereby made a part hereof (the “Value Table”). If the
Parties are unable to agree upon the fair market value of any Title Carveout,
said fair market value shall be determined as provided in Section 23 below.
Purchaser agrees to grant without cost to Seller access easements over and
across any portion of the Property acquired by Purchaser upon reasonable terms
and over reasonable routes as may be necessary for Seller’s access to any Title
Carveouts, and Seller agrees to grant to Purchaser without cost access easements
over and across the Title Carveouts upon reasonable terms and over reasonable
routes as may be necessary for Purchaser’s access to the Property. The Closing
Date shall be extended as needed to permit the compliance with all procedures
set forth in this Section 5(d).
(e)For purposes of this Agreement, “Permitted Encumbrances” shall mean those
matters set forth on Exhibit G attached hereto and hereby made a part hereof,
the Unrecorded Encumbrances and any other title matter to which Purchaser does
not object, or for which Purchaser waives its objection pursuant to this Section
5.


6.Inspection.


(a)Purchaser and its agents, representatives, employees, engineers and
contractors shall have the right at any time during the term of this Agreement
to enter upon the Property to inspect, examine, conduct GIS studies, survey and
make timber cruises and other engineering tests or surveys, including a Phase I
environmental site assessment (collectively, the “Tests”) which it may deem
necessary or advisable, all at Purchaser’s sole cost and expense. Upon
completion of the Tests, Purchaser shall repair, at its sole cost and expense,
any physical damage caused to the Property by Purchaser’s inspection of the
Property and the Tests, and shall remove all debris and materials placed on the
Property in connection with Purchaser’s inspection of the Property and the
Tests.


(b)Purchaser hereby agrees to indemnify and hold Seller harmless from and
against any and all causes, claims, demands, losses, liabilities, costs,
damages, expenses and fees (including, but not limited to, reasonable attorney’s
fees) incurred or suffered by or asserted against Seller caused by or related to
Purchaser’s inspection of the Property or the Tests, with the exception of any
causes, claims, demands, losses, liabilities, costs, damages, expenses and fees
caused by the





--------------------------------------------------------------------------------

Exhibit 10.2


gross negligence of Seller. The foregoing indemnification shall survive any
termination, cancellation or expiration of this Agreement or the Closing of the
purchase and sale contemplated hereby.


7.Environmental.


(a)Intentionally Omitted


(b)Purchaser shall have until the expiration of the Due Diligence Period, to
obtain, at Purchaser’s sole option, cost and expense, a new or updated Phase I
environmental site assessment or environmental audit of the Property from a
licensed environmental consultant (the “Environmental Due Diligence Period”).
With regard to the Tests, without Seller’s prior written consent, no secondary
environmental reports, soil borings, groundwater samples, or other invasive or
subsurface environmental investigations may be made of the Property and neither
Purchaser nor its agents, representatives, employees, engineers or contractors
may contact any federal, state, or local governmental agency or authority
regarding the results of the Tests. In the event that Purchaser determines that
disclosure by Purchaser of the results of any Tests is required by applicable
law, regulation or court order, Purchaser shall notify Seller promptly in
writing so that Seller may seek a protective order (at its own cost and expense)
or other appropriate remedy. In the event that no such protective order or other
appropriate remedy is obtained, or Seller waives compliance with the terms of
this Section 7, Purchaser shall give Seller written notice of the information to
be disclosed as far in advance of its disclosure as practicable. In the event
any such assessment or audit reveals that any portion of the Property is
impaired by a Recognized Environmental Condition or there is a reportable
violation of Environmental Laws, Purchaser shall have until the expiration of
the Environmental Due Diligence Period to deliver to Seller written notice of
such impairment or such reportable violation (the “Environmental Notice”). The
Environmental Notice shall include a copy of any report, notice, or
correspondence by which Purchaser was made aware of the impairment or reportable
violation. If Purchaser timely delivers the Environmental Notice, Seller shall
have the right, but not the obligation, to attempt to cure and remove such
Recognized Environmental Condition. If Seller fails to cure, or elects not to
cure, any such Recognized Environmental Condition, ten (10) days prior to the
Closing, Seller shall notify Purchaser of same, and Purchaser shall elect by
delivering written notice to Seller delivered no later than three (3) days prior
to Closing either (i) to proceed to Closing subject to such uncured or
unsatisfied Recognized Environmental Conditions, with no adjustment in the
Purchase Price, or (ii), proceed to Closing and purchase the Property exclusive
of such portion or portions of the Property subject to such Recognized
Environmental Condition (the “Environmental Carve Out Property”), provided such
Environmental Carve Out Property is a Marketable Parcel, in which event the
Purchase Price will be reduced by the fair market value of the Environmental
Carve Out Property determined as set forth in Section 5(b) above. As used
herein, “Recognized Environmental Condition” shall have the meaning set for the
same in ASTM Practice E 2247-16. Notwithstanding anything to the contrary
contained herein, if any portion or parcel of the Property is to be excluded
from the transaction pursuant to this Section 7 and such parcel comprises less
than all of a discrete parcel of land with an adequate, insurable legal
description, Seller shall determine (subject to Purchaser’s right of reasonable
approval as to shape or configuration and provided that the Environmental
Carveout Property is a Marketable Parcel) the exact boundaries and dimensions of
the portion of the Property to be retained by Seller, and Seller shall make
arrangements to have said portion of the Property surveyed by a surveyor
licensed to practice in the applicable State in order to produce an insurable
legal description for said retained parcel. Seller shall pay all costs of any
surveys so obtained. For purposes of this Agreement, “Marketable Parcel” means a
parcel or tract of land containing at least forty (40) acres.







--------------------------------------------------------------------------------

Exhibit 10.2


8.Condition of Property; Damage; Condemnation.


(a)Seller agrees that at the Closing the Property shall be in the same condition
as exists on the date hereof, subject to natural wear and tear, trespass,
condemnation and casualties beyond Seller’s control, the Permitted Encumbrances
and the Ongoing Harvest Operations (as hereinafter defined). During the term of
this Agreement, Seller shall neither cut or remove nor permit the cutting or
removal of any timber or trees which are included as part of the Property,
subject to and excepting the Ongoing Harvest Operations and the rights of third
parties, if any, pursuant to existing title matters of record listed in the
Title Commitments.


(b)If at any time prior to the Closing, the Property or any part thereof
(including, but not limited to, any timber or trees which are included as part
of the Property) is destroyed or damaged by fire or other Casualty (as
hereinafter defined), Seller shall deliver to Purchaser prompt written notice of
such destruction or damage along with the amount of such damage (calculated as
the value of the destroyed or damaged Property less the salvage value of such
destroyed or damaged Property), and the transactions contemplated by this
Agreement shall be subject to the provisions of this Section 8(b). The date of
the Closing shall be extended to the extent necessary to permit the compliance
with all procedures set forth in this Section 8(b).


(i)    If the amount of such damage does not exceed $50,000 (the “Threshold
Amount”), then Purchaser shall be required to purchase the Property in
accordance with this Agreement without a reduction of the Purchase Price.


(ii)    If the amount of such damage exceeds the Threshold Amount but does not
exceed $3,000,000, then Purchaser shall be required to purchase the Property in
accordance with this Agreement, provided that the Purchase Price shall be
reduced by an amount equal to the amount of such damage.


(iii)    If the amount of such damage exceeds $3,000,000, then Purchaser, at its
sole option, shall elect by delivering written notice to Seller either (A) to
cancel this Agreement, whereupon Escrow Agent shall promptly return the Earnest
Money to Purchaser and no party hereto shall have any further rights or
obligations hereunder (except as may otherwise be expressly provided herein), or
(B) to purchase the Property in accordance with this Agreement, provided that
the Purchase Price shall be reduced by an amount equal to the amount of such
damage. Subject to Section 8(b)(iv), failure of Purchaser to deliver such
written notice to Seller within fifteen (15) days following receipt of Seller’s
written notice shall be deemed an election of clause (B).


(iv)    If Purchaser, by delivering written notice to Seller within fifteen (15)
days following Seller’s delivery of written notice of the damage, disputes the
amount of damage reported by Seller, Purchaser and Seller shall attempt in good
faith to resolve such dispute and agree upon the amount of the damage. If
Purchaser and Seller are unable to agree as to the amount of damage from fire or
other Casualty on or before ten (10) days after Purchaser delivers to Seller
written notice of its dispute, then the amount of damage will be determined in
accordance with Section 23 of this Agreement.


(c)If at any time prior to the Closing, any action or proceeding is filed or
threatened under which any portion of the Property may be taken pursuant to any
law, ordinance or regulation by condemnation or the right of eminent domain,
Seller shall deliver to Purchaser prompt notice thereof. To the extent such
action or proceeding would result in the taking of One Thousand Five Hundred
(1,500) acres or more, then Purchaser at its sole option shall elect, by
delivering written





--------------------------------------------------------------------------------

Exhibit 10.2


notice to Seller within fifteen (15) days following Seller’s delivery of notice
to Purchaser, either (i) to cancel this Agreement, whereupon Escrow Agent shall
promptly return the Earnest Money to Purchaser and no party hereto shall have
any further rights or obligations hereunder (except as may otherwise be
expressly provided herein), or (ii) to purchase the Property pursuant to this
Agreement, notwithstanding such action or proceeding. Failure by Purchaser to
deliver written notice to Seller of its election within such fifteen (15) day
period shall be deemed an election of clause (ii). If the action or proceeding
would result in the taking of not more than One Thousand Five Hundred (1,500)
acres, or if Purchaser elects or is deemed to elect clause (ii), then Purchaser
shall receive a credit against the Purchase Price in the amount of all proceeds
of any awards payable with respect to the Property, or, if such amount is not
known at the time of the Closing, the Purchase Price shall not be reduced and
Seller shall assign to Purchaser at the Closing all of Seller’s right to such
proceeds from such action or proceeding. To the extent such action or proceeding
would result in the taking of One Thousand Five Hundred (1,500) acres or more,
the date of the Closing shall be extended to the extent necessary to permit the
exercise of such election by Purchaser.


9.Warranties and Representations.


(a)Seller hereby warrants and represents to Purchaser that as of the Effective
Date and as of the date of Closing:


(i)     HBU is a limited liability company duly organized and validly existing
under the laws of the State of Delaware, TRS is a limited liability company duly
organized and validly existing under the laws of the State of Delaware, Southern
Timberlands is a limited partnership duly organized and validly existing under
the laws of the State of Delaware, Texas Timberlands is a limited partnership
duly organized and validly existing under the laws of the State of Texas, and
Seller is qualified to conduct business in the state of its organization and the
states in which it is required to do so.


(ii)    Seller has the full right, power, and authority to enter into and
perform this Agreement; and no consent, approval, order or authorization of any
court or other governmental entity is required to be obtained by Seller in
connection with the execution and delivery of this Agreement or the performance
hereof by Seller.


(iii)    Attached hereto as Exhibit I is a true and accurate summary of all
unrecorded encumbrances created by Seller and currently affecting the Property
that will remain in effect as of the Closing Date (the “Unrecorded
Encumbrances”). The Unrecorded Encumbrances remain in full force and effect and
have not been modified or amended, except as indicated on said Exhibit I. To
Seller’s knowledge, no event or condition exists or has occurred which with
notice, the passage of time or otherwise would constitute a default or event of
default under any of the Unrecorded Encumbrances.


(iv)    There is no pending or, to Seller’s knowledge, threatened litigation,
action or proceeding (including, but not limited to, any condemnation or eminent
domain action or proceeding or any litigation regarding the location of lines
and corners of the Property or any dispute regarding adverse possession) before
any court, governmental agency or arbitrator which may adversely affect Seller’s
ability to perform this Agreement or which may affect the Property.


    
(v)    Seller has received no written notice of any threatened or contemplated
actions against Seller or the Property based upon the presence on the Property
of any species listed





--------------------------------------------------------------------------------

Exhibit 10.2


as threatened or endangered under the Endangered Species Act of the United
States or any law of the State of Texas or the State of Louisiana protecting
endangered or threatened animal or plant species, and Seller has no knowledge of
the current or past presence on the Property of any such threatened or
endangered species.


(vi)    Seller (which for this purpose includes Seller’s partners, members,
principal stockholders and any other constituent entities) (x) has not been
designated as a “specifically designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, <http://www.treas.gov/ofac/t11sdn.pdf>
or at any replacement website or other replacement official publication of such
list and (y) is currently in compliance with and will at all times during the
term of this Agreement remain in compliance with the regulations of the Office
of Foreign Asset Control of the Department of the Treasury and any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action relating thereto.


(vii)    Neither Seller nor, to Seller’s knowledge, any other person has used
any portion of the Property as a land fill or as a dump to receive garbage,
refuse, or waste, whether or not hazardous (other than unauthorized household
refuse dump sites typical of rural timberlands not more than 1/4 acre in size),
and neither Seller nor, to Seller’s knowledge, any other person has stored,
handled, installed or disposed in, on or about the Property any Hazardous
Substance, except for, in accordance with applicable law, (A) the use of motor
vehicle lubricants and fuels, and (B) the application of silvicultural and
agricultural chemicals. For purposes of this warranty, the term “Hazardous
Substance” means any chemical, compound, constituent, material, waste,
contaminant (including petroleum, crude oil or any fraction thereof) or other
substance, defined as hazardous or toxic, or otherwise regulated by any of the
following laws and regulations promulgated thereunder as amended from time to
time prior to the Effective Date: (1) the Comprehensive Environmental Response,
Compensation and Liability Act (as amended by the Superfund Amendments and
Reauthorization Act), 42 U.S.C. § 9601 et seq.; (2) the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; (3) the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq.; (4) the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; (5) the Clean Water Act, 33 U.S.C. § 1251 et
seq.; (6) the Clean Air Act, 42 U.S.C. § 1857 et seq.; and (7) all laws of the
State of Texas or the State of Louisiana that are based on, or substantially
similar to, the federal statutes listed in clauses (1) through (6) of this
sentence.


(viii)Except in connection with the Ongoing Harvest Operations: (A) no third
party has any rights to enter upon the Property to harvest and remove any timber
therefrom; and (B) no timber or trees have been removed or harvested from the
Property or have been affected by any Casualty causing damage in excess of the
Threshold Amount since June 30, 2018 (the “Inventory Date”). For purposes of
this Agreement, “Casualty” shall mean any physical damage to or loss of the
timber on any portion of the Property by fire, earthquake, flood, insects,
disease or other calamity, or as a result of timber trespass or unauthorized
harvest.


(ix)    Except for the Unrecorded Encumbrances, to Seller’s knowledge, there are
no unrecorded contracts, leases, or other agreements that affect the ownership,
use or operation of the Property and that would be binding on Purchaser after
the Closing date.
    
(x)    To Seller’s knowledge, there have been no active mining operations
conducted on the Property during the past ten (10) years, and Seller has no
knowledge of any proposed mineral activity on the Property.





--------------------------------------------------------------------------------

Exhibit 10.2




(xi)To Seller’s knowledge, no trees or timber which were included in the timber
inventory information in the Excel Spreadsheet titled SouthWestSalesPack
e-mailed from Don Warden to Andrew Boutwell on July 19, 2018 at 11:46 a.m.
(“Seller’s Inventory”) have been cut or removed from the Property, except in
connection with the Ongoing Harvest Operations.


(b)For purposes of this Agreement, “Seller’s knowledge” shall be defined as the
present, actual knowledge possessed by Don Warden without any duty of inquiry.


(c)Purchaser hereby warrants and represents to Seller that Purchaser is a
limited partnership duly organized and validly existing under the laws of the
State of Delaware.


(d)Purchaser hereby warrants and represents to Seller that Purchaser has the
full right, power and authority to enter into and perform this Agreement; and no
consent, approval, order or authorization of any court or other governmental
entity is required to be obtained by Purchaser in connection with the execution
and delivery of this Agreement or the performance hereof by Purchaser.


(e)Notwithstanding anything herein to the contrary, all representations and
warranties made in this Section 9 shall survive the Closing and the delivery of
the conveyance instruments to Purchaser for a period of one (1) year after the
Closing Date (the “Survival Period”). No claim for a breach of any Seller
representation or warranty, or the failure or default of a covenant or agreement
of Seller that survives Closing, shall be actionable or payable unless written
notice containing a description of the specific nature of such breach shall have
been delivered by Purchaser to Seller prior to the expiration of said Survival
Period. The maximum amount that Purchaser shall be entitled to collect from
Seller in connection with all suits, litigation or administrative proceedings
resulting from all breaches by Seller of any Seller Representations or any
covenants of Seller shall in no event exceed ten percent (10%) of the Purchase
Price in the aggregate.


10.Brokerage Commission. Seller shall indemnify and hold Purchaser harmless from
all claims, losses, liabilities and expenses (including but not limited to
reasonable attorneys’ fees and court costs actually incurred) which Purchaser
may incur on account of any claim which may be asserted against Purchaser,
whether or not meritorious, by any broker or other person on the basis of any
agreements made or alleged to have been made by or on behalf of Seller.
Purchaser shall indemnify and hold Seller harmless from all claims, losses,
liabilities and expenses (including but not limited to reasonable attorneys’
fees and court costs actually incurred) which Seller may incur on account of any
claim which may be asserted against Seller, whether or not meritorious, by any
broker or other person on the basis of any agreements made or alleged to have
been made by or on behalf of Purchaser. This Section 10 shall survive the
Closing or any termination, cancellation or expiration of this Agreement.


11.Income; Taxes; Expenses.


(a)All rent and other income, other than amounts payable in connection with the
Ongoing Harvest Operations, which shall be allocated in accordance with Section
35 hereof, and all expenses relating to the Property, shall be prorated as of
the date of Closing. If the actual rent and other income and all expenses
relating to the Property are not known as of the date of Closing, then within
thirty (30) days after Closing, Seller and Purchaser shall reconcile such actual
rent and other income and all expenses with the prorations done at Closing. This
obligation shall survive the Closing.







--------------------------------------------------------------------------------

Exhibit 10.2


(b)Ad valorem real property taxes on the Property and special assessments shall
be prorated as of the Closing Date. If actual tax bills for the calendar year of
Closing are not available, said taxes shall be prorated based on tax bills for
the previous calendar year and the parties hereto agree to cause a reproration
of said taxes upon the receipt of tax bills for the calendar year of Closing.
This obligation to reprorate shall survive the closing of the purchase and sale
contemplated hereby. If the Property is not designated a separate tax parcel,
said taxes shall be adjusted to an amount bearing the same relationship to the
total tax bill which the acreage contained within the Property bears to the
acreage contained within the property included within said tax bill.


(c)Purchaser and Seller shall each pay one-half of all transfer taxes,
documentary stamp taxes and other taxes, fees, costs and expenses in connection
with the sale of the Property and the recordation of the Deed.


(d)Purchaser shall pay any and all fees, costs and expenses for title searches
and examinations and other title-related charges in connection with obtaining
the Title Commitment. Purchaser shall pay all title insurance premiums for the
issuance of Purchaser’s title insurance policy.


(e)Each party shall pay its respective costs and expenses of legal
representation.


(f)Purchaser shall be solely responsible and liable for any deferred, rollback,
recapture or other tax or assessment (“Rollback Taxes”) imposed or charged with
respect to the Property or any part thereof for or relating to any periods prior
to or subsequent to the Closing based on any change of use of the Property by
Purchaser. Seller shall be responsible for any Rollback Taxes due based upon the
actions of Seller, including but not limited to the sale of the Property to
Purchaser. The provisions of this subparagraph (f) shall survive the Closing.


12.Earnest Money; Default; Remedies.


(a)If the purchase and sale of the Property contemplated hereby is not
consummated because of a default by Purchaser under this Agreement, then Seller
shall have the right, as its sole and exclusive remedy, to require Escrow Agent
to pay the Earnest Money to Seller as full liquidated damages and not as a
penalty (the parties hereto acknowledging that Seller’s damages as a result of
such default are not capable of exact ascertainment and that said liquidated
damages are fair and reasonable).


(b)If the purchase and sale of the Property contemplated hereby is not
consummated because of a default by Seller under this Agreement, then Purchaser,
as its sole and exclusive remedy, shall have the right either (i) to terminate
this Agreement, whereupon Escrow Agent will return the Earnest Money to
Purchaser, and the parties hereto will have no further rights or obligations
hereunder (except as otherwise expressly provided herein), (ii) to waive any
such default and proceed to Closing, (iii) to seek specific performance of this
Agreement, or (iv) if specific performance is not available to Purchaser,
Purchaser shall be entitled to reimbursement of up to, but not to exceed,
$100,000, of its reasonable third party cost and expenses incurred in connection
with this Agreement.


(c)The duties of Escrow Agent shall be as follows:


(i)    During the term of this Agreement, Escrow Agent shall hold and deliver
the Earnest Money in accordance with the terms and provisions of this Agreement.







--------------------------------------------------------------------------------

Exhibit 10.2


(ii)    If this Agreement shall be terminated by the mutual written agreement of
Seller and Purchaser, or if Escrow Agent shall be unable to determine at any
time to whom the Earnest Money should be delivered, or if a dispute shall
develop between Seller and Purchaser concerning to whom the Earnest Money should
be delivered, then in any such event, Escrow Agent may request joint written
instructions from Seller and Purchaser and shall deliver the Earnest Money in
accordance with such joint written instructions. In the event that such written
instructions shall not be received by Escrow Agent within ten (10) days after
Escrow Agent has served a written request for instructions upon Seller and
Purchaser, Escrow Agent shall have the right to pay the Earnest Money into a
court of competent jurisdiction and interplead Seller and Purchaser in respect
thereof, and thereafter Escrow Agent shall be discharged of any obligations in
connection with this Agreement.


(iii)    If costs or expenses are incurred by Escrow Agent because of litigation
or a dispute between Seller and Purchaser arising out of the holding of the
Earnest Money in escrow, Seller and Purchaser shall each pay Escrow Agent
one-half of such costs and expenses. Except for such costs and expenses, no fee
or charge shall be due or payable to Escrow Agent for its services as escrow
holder.


(iv)    By joining herein, Escrow Agent undertakes only to perform the duties
and obligations imposed upon it under the terms of this Agreement and expressly
does not undertake to perform any of the other covenants, terms and provisions
incumbent upon Seller and Purchaser hereunder.


(v)     Purchaser and Seller hereby agree and acknowledge that Escrow Agent
assumes no liability in connection herewith except for any loss, costs or damage
arising out of Escrow Agent’s own gross negligence or willful misconduct; that
Escrow Agent shall not be liable or responsible for any loss occurring which
arises from bank failure or error, insolvency or suspension, or a situation or
event which falls under the Federal Deposit Insurance Corporation (FDIC)
coverage (Seller and Purchaser are aware that FDIC coverage applies to a maximum
amount of $250,000 per depositor, as may be modified by the FDIC from time to
time); and that Escrow Agent may seek advice from its own counsel and shall be
fully protected in any action taken by it or omitted to be taken by it in good
faith in accordance with the opinion of its counsel.


13.Assignment. Except as otherwise expressly permitted in this Agreement,
neither party hereto shall assign its rights or obligations hereunder, in whole
or in part, without the prior written consent of the other party, which written
consent will not be unreasonably withheld of delayed. Notwithstanding the
foregoing, (a) Purchaser shall have the right to assign its rights and
obligations under this Agreement in whole or in part to any affiliate or
affiliates of Purchaser, provided that Purchaser shall remain liable for all
obligations under this Agreement prior to Closing; and (b) Purchaser may assign
this Agreement at the Closing, but not earlier, to any institutional lender or
lenders as security for obligations to such lender or lenders in respect of
financing arrangements of Purchaser or any affiliates thereof with such lender
or lenders. Without limiting the generality of the foregoing, Purchaser may
elect to have some or all of the Property, and/or the timber located thereon,
conveyed directly at Closing to one or more of Purchaser’s affiliates, provided,
however, that Purchaser provides written notice to Seller at least five (5) days
prior to Closing of such election and the names of such affiliates.


14.No Waiver. No action or failure to act by any party hereto shall constitute a
waiver of any right or duty afforded to such party under this Agreement, nor
shall any such action or failure to act constitute an approval of or
acquiescence in any breach of this Agreement except as may be specifically
agreed in writing.





--------------------------------------------------------------------------------

Exhibit 10.2




15.Governing Law. This Agreement shall be governed by the laws of the State of
Georgia.


16.Notice. Any and all notices, elections and communications required or
permitted by this Agreement shall be made or given in writing and shall be
delivered in person or sent by postage, pre-paid, United States Mail, certified
or registered, return receipt requested, or by a recognized overnight courier
such as FedEx or UPS, or by facsimile or e-mail, to the other parties at the
addresses set forth below, or such other address as may be furnished by notice
in accordance with this paragraph. The date of notice given by personal delivery
shall be the date of such delivery. The effective date of notice by mail,
facsimile, email or overnight courier shall be the date such notice is mailed,
faxed, emailed or deposited with such overnight courier. In the event that the
last day for giving notice hereunder or for the performance of any obligation
hereunder, including Closing, falls upon a Saturday, Sunday or a legal holiday,
the last day for said notice or performance shall be deemed to be the next day
which is neither a Saturday, Sunday nor a legal holiday.


Purchaser:            Forest Investment Associates L.P.
15 Piedmont Center
Suite 1250
Atlanta, 30305
Attention: Andrew Boutwell
Email: aboutwell@forestinvest.com


with a copy to:         Eversheds Sutherland (US) LLP
999 Peachtree Street, N.E., Suite 2300
Atlanta, Georgia 30309-3996
Attention: Kevin Thomas
Email: kevinthomas@eversheds-sutherland.com


Seller:                c/o CatchMark Timber Trust
Five Concourse Parkway
Suite 2325
Atlanta, Georgia 30328
Attention: Don Warden
Facsimile No.: (770) 243-8172
Email: don.warden@catchmark.com


with a copy to:            Smith, Gambrell & Russell, LLP
Suite 3100, Promenade II
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309-3592
Attention: Mark G. Pottorff
Facsimile: (404) 685-6897
Email: mpottorff@sgrlaw.com


Escrow Agent:            First American Title Insurance Company
Six Concourse Parkway, NE, Suite 2000
Atlanta, Georgia 30328
Attention: Kevin Wood
Email: kwwood@firstam.com







--------------------------------------------------------------------------------

Exhibit 10.2


17.Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and cannot be amended
or supplemented except by a written agreement signed by all parties.


18.Captions. The captions of paragraphs in this Agreement are for convenience
and reference only and are not part of the substance hereof.


19.Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained in this Agreement, or
the application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences of this Agreement, shall not be in any way
impaired, it being the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by laws.


20.Counterparts. This Agreement may be executed in multiple counterparts which
shall be construed together as one instrument. This Agreement, including any
amendments thereto, may be executed and delivered by facsimile transmission,
with the intention that such facsimile signature and delivery shall have the
same effect as an original signature and actual delivery.


21.Binding Effect. This Agreement shall bind the parties hereto and their
respective heirs, legal representatives, successors and assigns.


22.Time; Business Day.


(a)    Time is of the essence of this Agreement.


(b)    As used in this Agreement, the term “business day” shall mean any day
that is not a Saturday, a Sunday, a legal holiday in the United States of
America, or a legal holiday in the State of Georgia.


23.Resolution of Disputes. In the event that any provision of this Agreement
refers to this Section 23 for a determination of the amount of any change in the
value of the Property or the fair market value of any portion(s) of the Property
or the timber on the Property, Seller and Purchaser will promptly make a good
faith attempt to mutually agree upon such fair market value. In the event Seller
and Purchaser are unable to so agree within five (5) days after notice of the
event or circumstance necessitating the need for such determination from either
party to the other party, Seller and Purchaser shall retain Forest Resource
Consultants, or another independent forestry consultant acceptable to both
parties (the “Forestry Consultant”) to determine the appropriate fair market
valuation, and the decision of the Forestry Consultant as to the fair market
valuation in dispute will be final. Seller and Purchaser shall each pay one-half
(1/2) of the cost of the Forestry Consultant. The Closing Date shall be extended
to the extent necessary for such Forestry Consultant to reach such decision.


24.Public Announcements. Seller and Purchaser hereby agree that prior to the
Closing, except as required by applicable laws or any applicable stock exchange
rules, all press releases and other public announcements with respect to the
transactions contemplated by this Agreement, including the time, form and
content of such release or announcement, shall be made only with the mutual
written agreement of Purchaser and Seller; provided, however, that any
disclosure required to be made under applicable law may be made only if a party
required to make such disclosure has determined in good faith that it is
necessary to do so and has used reasonable efforts, prior to the





--------------------------------------------------------------------------------

Exhibit 10.2


issuance of the disclosure, to provide the other party with a copy of the
proposed disclosure and to discuss the proposed disclosure with the other party.


25.Patriot Act Compliance. Purchaser represents that neither Purchaser nor any
of Purchaser’s affiliates, nor any of their respective partners, members,
shareholders or other equity owners, and none of their respective employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not attempt to
assign this contract to, contract with or otherwise engage in any dealings or
transactions or be otherwise associated with such persons or entities. Any
assignee of this contract is deemed to make this representation upon acceptance
of an assignment of this contract. Purchaser’s primary address is as set forth
in the notice section of this Agreement. Purchaser hereby covenants and agrees
that if Purchaser obtains knowledge that Purchaser or any owner of any
controlling interest in Purchaser becomes listed on the foregoing or is
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Purchaser will immediately
notify Seller in writing, and in such event, Seller will have the right to
terminate this Agreement without penalty or liability to Seller immediately upon
delivery of written notice thereof to Purchaser, in which event the Earnest
Money will be returned to Purchaser and neither party will have any further
rights or obligations under this Agreement, except for such as specifically
survive termination.


26.Incorporation of Exhibits. All exhibits referred to herein are hereby
incorporated in this Agreement by this reference.


27.AS IS.    PURCHASER ACKNOWLEDGES THAT, EXCEPT FOR SELLER’S REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTION 9, OR IN ANY OTHER DOCUMENT DELIVERED AT
CLOSING, INCLUDING BUT NOT LIMITED TO Seller’s limited warranty of title in the
Deed: (I) NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, HAVE BEEN OR ARE
BEING MADE BY OR ON BEHALF OF SELLER OR ANY OTHER PERSON, INCLUDING WITH RESPECT
TO THE CONDITION OR VALUE OF THE PROPERTY, AND SELLER HEREBY EXPRESSLY DISCLAIMS
ALL WARRANTIES RELATING TO THE PROPERTY, EITHER EXPRESS OR IMPLIED, INCLUDING
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND SUITABILITY FOR ITS
INTENDED USE, (II) IN ENTERING INTO THIS AGREEMENT, PURCHASER HAS NOT RELIED ON
AND DOES NOT RELY ON ANY SUCH REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
BY OR ON BEHALF OF SELLER OR ANY OTHER PERSON, AND (III) PURCHASER SHALL ACQUIRE
THE PROPERTY IN “AS IS, WHERE IS, AND WITH ALL FAULTS” CONDITION ON THE CLOSING
DATE.


28.Property Data and Materials; Confidentiality Agreement. Purchaser
acknowledges that, except as may otherwise be provided in Section 9, any
information or materials provided or made available to Purchaser or its
representatives in hard copy, by facsimile or electronic transmission or via the
online data room, including, without limitation, any cost or other estimates,
projections, acreage, and timber information, the existing ESA Report, and any
title policies, are not and shall not be deemed representations or warranties by
or on behalf of Seller. Purchaser acknowledges and agrees that Purchaser is and
will remain, until the Closing, subject to and bound by all of the





--------------------------------------------------------------------------------

Exhibit 10.2


prohibitions, requirements, restrictions and other provisions of that certain
Confidentiality Agreement, dated as of July 10, 2018, between Forest Investment
Associates, Inc. and CatchMark Timber Trust, Inc., and Purchaser reaffirms all
of its obligations and liabilities thereunder. This Section 28 shall survive any
termination, cancellation or expiration of this Agreement or the Closing of the
purchase and sale contemplated hereby..


29.No Survival. Except as otherwise provided herein, the provisions of this
Agreement shall not survive the Closing of the purchase and sale contemplated
hereby and shall be merged into the delivery of the Deed and other documents and
the payment of all monies pursuant hereto.


30.No Solicitation. Seller agrees that it shall not after the Effective Date,
directly or indirectly, through any officer, director, employee, agent or
otherwise, (a) solicit, initiate or encourage submission of proposals, offers or
expressions of interest from any person or entity relating to any acquisition or
purchase of all or a portion of the Property (any of the foregoing proposals,
offers or expressions of interest being referred to herein as an “Acquisition
Proposal”), or (b) participate in any negotiations or discussions regarding, or
furnish to any person any nonpublic information with respect to, or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any Acquisition Proposal.


31.Conditions.
(a)    Unless waived by Purchaser, the obligations of Purchaser under this
Agreement are expressly made subject to the fulfillment in all respects of the
following conditions precedent:


(i)    the truth and accuracy in all material respects as of the date of Closing
of each and every warranty and representation herein made by Seller; and


(ii)    Seller’s timely performance of and compliance with each and every term,
condition, agreement, restriction and obligation to be performed and complied
with by Seller under this Agreement.




In the event either of the conditions in (i) or (ii) above is not satisfied on
or before the Closing, Purchaser will have the right, exercisable at Purchaser’s
sole election, to exercise the remedies described in Section 12(b)
(b)    Unless waived by Seller, the obligations of Seller under this Agreement
are expressly made subject to the fulfillment in all respects of the following
conditions precedent:


(iii)    the truth and accuracy as of the date of Closing of each and every
warranty and representation herein made by Purchaser; and


(iv)    Purchaser’s timely performance of and compliance with each and every
term, condition, agreement, restriction and obligation to be performed and
complied with by Purchaser under this Agreement.


In the event any of the above conditions is not satisfied on or before the
Closing, Seller will have the right, exercisable at Seller’s sole election, to
exercise the remedies described in Section 12(a).


32.Inventory Verification. The Purchase Price set forth herein is based in part
on the assumption that the Property contains the volumes and classifications of
timber as set forth in the





--------------------------------------------------------------------------------

Exhibit 10.2


Value Table. At Purchaser’s sole option, Seller and Purchaser may employ the
Forestry Consultant to undertake a timber cruise (the “Cruise”) of the Property,
to be completed on or before the date that is seventy-five (75) days after the
Effective Date (the “Inventory Period”). If Purchaser elects to complete the
Cruise, the Cruise shall be performed in accordance with the specifications set
forth in Exhibit J attached hereto and made a part hereof (the “Cruise
Specifications”), and the costs and expenses of the Cruise shall be split
equally between Seller and Purchaser up to $100,000 and any costs and expenses
in excess of $100,000 shall be paid by Purchaser. If Purchaser elects to
complete the Cruise, the Cruise data shall be used to determine the actual
volumes of merchantable timber on the Property for the purpose of making
adjustments to the Purchase Price. Both Seller and Purchaser agree to be bound
by the findings of the Forestry Consultant. If Purchaser elects to complete the
Cruise, the Purchase Price shall be adjusted in the following manner based on
the results of the Cruise. The volumes of merchantable timber as determined by
the Cruise shall be multiplied by the unit values for each category of
merchantable timber as set forth in the Value Table and totaled to determine the
actual value of merchantable timber contained in the Property (the “Total
Cruised Value”). If the Cruise determines that the Total Cruised Value varies
from the Estimated Timber Value by more than three percent (3%) the Purchase
Price shall be adjusted upward or downward by the amount of such variation
exceeds such three percent (3%) window (e.g. if the Total Cruised Value equal
104% of the Estimated Timber Value, then the Purchase Price shall be increased
by an amount equal to 1% of the Estimated Timber Value). Each of the Parties
shall be entitled to observe the Cruise. If either Party provides any written
information or objections to the Forestry Consultant regarding the Cruise, such
Party shall provide a copy to the other Party. If either Party believes that the
Cruise prepared by the Forestry Consultant was not prepared in accordance with
the Cruise Specifications, and the Parties are not able to resolve such dispute
within seven (7) days after delivery of the Cruise report to the Parties by the
Forestry Consultant, then each Party shall select an independent forestry
consultant and the two independent forestry consultants will in turn select a
third independent forestry consultant to act with them in a panel to determine
whether the Cruise was prepared in accordance with the Cruise Specifications.
The panel of consultants shall make a binding decision within twenty (20) days
of the selection of the third consultant, and the decision of the consultants
shall be final. Seller and Purchaser will each bear the cost of its respective
consultant and one-half of the cost of the third consultant. If the panel of
consultants determines that the Cruise was not prepared in accordance with the
Cruise Specifications, the panel shall make such modification to the Cruise as
it deems necessary, which modified Cruise shall be the basis of the Purchase
Price adjustment pursuant to this Section 32. The Closing Date will be extended
to the extent necessary to permit the final decision of the panel of
consultants; provided, however, that if said final decision is not reached
within thirty (30) days after the originally scheduled Closing Date, the Parties
shall proceed to Closing pursuant to an escrow agreement reasonably acceptable
to both Parties and place in escrow with the Escrow Agent the disputed amount as
reasonably estimated by Seller.


33.Post-Closing Conveyance.
(a) In the event that, pursuant to Section 7, a portion of the Property is
excluded from the transaction and prior to one (1) year after the Closing Seller
is able to cure the Recognized Environmental Condition (including, without
limitation, obtaining all applicable governmental permits, consents or approvals
necessary to effect such cure) to the reasonable satisfaction of Purchaser, then
Purchaser and Seller shall close the purchase and sale of such Environmental
Carveout Property at the same price assigned to such parcel when such parcel was
excluded, with the closing of such purchase and sale to occur within 15 days
after such Recognized Environmental Condition is cured.





--------------------------------------------------------------------------------

Exhibit 10.2


(b)    In the event that, pursuant to Sections 5, a portion of the Property is
excluded from the transaction and prior to one (1) year after the Closing Seller
is able to cure the Title Objection to the reasonable satisfaction of Purchaser,
then Purchaser and Seller shall close the purchase and sale of such excluded
parcel at the same price assigned to such parcel when such parcel was excluded,
with the closing of such purchase and sale to occur within 15 days after such
Title Objection is cured.
34.Seller’s Termination Rights. In the event that Purchaser gives notice(s) of
its election to exclude from the purchase portions of the Property pursuant to
Sections 5 and 7 (each, an “Exclusion Notice”), then Seller may with five (5)
days of the effective date of the Exclusion Notice which Seller reasonably
believes will cause, when combined with the adjustment to the Purchase Price
provided for in Section 32, the Purchase Price to be reduced by more than
$5,000,000, notify Purchaser that Seller is unwilling to close the transaction
and retain all of said parcels (“Seller’s Termination Notice”). Within five (5)
days of Purchaser’s receipt of Seller’s Termination Notice, Purchaser shall
elect either a) to terminate the Agreement, in which case the Earnest Money
Deposit shall be returned to Purchaser and neither party shall have any further
rights, duties, or obligations hereunder (except as specifically set forth
herein) or (b) to proceed to Closing with an adjustment to the Purchase Price
limited to $5,000,000 pursuant to Section 5, 7 and 32.


35.Harvest Parcels. Purchaser acknowledges that Seller has conducted since the
Inventory Date, and agrees that after the Effective Date Seller may continue to
conduct ongoing timber harvesting operations (“Ongoing Harvest Operations”)
until Closing on those harvest planning units identified in Exhibit K-1 (the
“Reserved Thinning Harvest Stands”) and in Exhibit K-2 (the “Reserved Clearcut
Harvest Stands”; and together with the Reserved Thinning Harvest Stands, the
“Reserved Harvest Stands”). Seller shall conduct the Ongoing Harvest Operations
in a manner complying with the access and harvest agreement at Closing in the
form attached hereto as Exhibit E (the “Post Closing Harvest Agreement”).


(a)
Reserved Harvests. If Seller is unable to complete such harvesting operations on
the Reserved Harvest Stands by Closing, Seller shall reserve the unharvested
timber on such Reserved Harvest Stands and the right to complete such harvesting
operations on such Reserved Harvest Stands for eighteen (18) months after the
Closing (or twenty four (24) months after the Closing for Reserved Harvest
Stands totaling no more than twenty-five percent (25%) of the acreage of all
Reserved Harvest Stands). If such harvesting operations are not completed by
Closing, Seller shall reserve such timber in the Deed, and Purchaser and Seller
shall enter into the Post Closing Harvest Agreement. Seller shall retain all
rights to such timber and all proceeds therefrom until Closing, and through the
term of the Post Closing Harvest Agreement, if applicable.

(b)
Undisclosed Harvests. Purchaser shall have the right to verify the existence of
timber harvests from the Property, whether authorized or otherwise, which are
not reflected in Seller’s Inventory (“Undisclosed Harvests”). In the event of
any such Undisclosed Harvests, the Purchase Price shall be reduced dollar for
dollar to reflect such reduced volume based on the planted stands value set
forth on the Value Table, and the Value Table shall be revised to reflect such
adjustments.

(c)
Added Stands. Seller shall have the one (1) time right to elect to remove entire
stands from the list of Reserved Harvest Stands (individually, an “Added Harvest
Stand”, and collectively “Added Harvest Stands”) on the following conditions:

(i)
Seller shall notify of such Added Stands and the volumes and product
classifications contained on each such Added Stands (the “Added Volumes”) no
later than fifteen (15) days after the Effective Date;






--------------------------------------------------------------------------------

Exhibit 10.2


(ii)
Seller shall not have begun Ongoing Harvesting Operations on such Added Stands;
and

(iii)
the Added Stands shall consist of (A) the 1,241 acres of natural and planted
pine stands identified on Exhibit “L” attached hereto and (B) up to an
additional 1,000 acres of planted pine stands otherwise complying with the
conditions for Added Stands set forth in this Section 35(c).

Upon agreement between Seller and Purchaser of the final list of Added Stands
together with the Added Volumes, the Purchase Price shall be increased to
reflect such Added Volume and the Value Table shall be revised to reflect such
adjustments and the parties shall enter into a confirmatory amendment of this
Purchase Agreement confirming the removal of the Added Stands from the Reserved
Harvest Parcels and the adjustment of the Purchase Price and Value Tables.
36.Liability of Individual Seller Entities. HBU, TRS, Southern Timberlands and
Texas Timberlands shall have no liability under any representation, warranty,
covenant, agreement or any other provision of this Agreement, except only to the
extent such representation, warranty, covenant, agreement or other provision
applies to that portion of the Property owned by each such entity. HBU, TRS,
Southern Timberlands and Texas Timberlands shall not be jointly and severally
liable in any manner under this Agreement or under any closing documents
executed pursuant hereto.


37.Easements. To the extent it is reasonably necessary for Seller, Purchaser or
any of their affiliates to cross the Property to access nearby property owned by
such entity or to cross such nearby property to access the Property, at Closing
and for a period of one (1) year following the Closing Date, Seller and
Purchaser shall cooperate with each other to identify such access routes and
shall grant the requesting party a permanent, non-exclusive easement for ingress
and egress across such property, together with the right to locate utilities
within the boundaries of ten (10) feet on either side of any such road used to
exercise such easements, upon reasonable terms as may be reasonably necessary.
The provisions of this Section 37 shall survive the Closing for a period of one
(1) year.


[Signatures commence on following page]
        





--------------------------------------------------------------------------------

Exhibit 10.2






IN WITNESS WHEREOF, this Agreement has been duly executed, sealed and delivered
by the parties hereto the day and year first above written.




Date of Seller’s Execution:


  August 20, 2018


 
SELLER:


CATCHMARK HBU, LLC, a Delaware limited liability company 


By: /s/ Don Warden
      Name: Don Warden
      Title: Vice President
                Real Estate and Alternative Income
      (SEAL)




CATCHMARK SOUTHERN TIMBERLANDS II, L.P., a Delaware limited partnership 


By: /s/ Don Warden
      Name: Don Warden
      Title: Vice President
                Real Estate and Alternative Income
      (SEAL)




CATCHMARK TRS HARVESTING OPERATIONS, LLC, a Delaware limited liability company


By: /s/ Don Warden
      Name: Don Warden
      Title: Vice President
                Real Estate and Alternative Income
      (SEAL)




CATCHMARK TEXAS TIMBERLANDS, L.P., a Texas limited partnership 


By: /s/ Don Warden
      Name: Don Warden
      Title: Vice President
                Real Estate and Alternative Income
      (SEAL)


 
 
 

[Signatures continue on following page]
        


Signature Page to Purchase & Sale Agreement    









--------------------------------------------------------------------------------

Exhibit 10.2




 
 
 


Date of Purchaser’s Execution:


  August 20, 2018






 


PURCHASER:


FOREST INVESTMENT ASSOCIATES L.P.


By:  Forest Investment Associates, LLC
            Its General Partner
 __________




By: /s/ Charles L. VanOver    (SEAL)
Name: Charles L. VanOver
Title:  Vice President 
 
 
 

[Signatures continue on following page]
 
 






ESCROW AGENT:


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/ Jennifer Shinholster
      Name: Jennifer Shinholster
      Title: Senior Title Officer
 (SEAL)
 
 
 

[End of signatures]




SGR/19065168.4
Schedule of Exhibits


Exhibit A     -     Property Descriptions
Exhibit B    -    Form of Deed (Texas)
Exhibit B-1    -    Form of Deed (Louisiana)
Exhibit C    -    Form Unrecorded Encumbrances Assignment
Exhibit D    -    Form of Owner’s Affidavit
Exhibit E    -    Form of Post-Closing Harvest Agreement
Exhibit F    -    Value Table
Exhibit G    -    Permitted Encumbrances
Exhibit H     -     Reserved
Exhibit I    -    Schedule of Unrecorded Encumbrances
Exhibit J    -    Cruise Specifications





--------------------------------------------------------------------------------

Exhibit 10.2


Exhibit K-1    -    Reserved Thinning Harvest Stands
Exhibit K-2    -    Reserved Thinning Harvest Stands




EXHIBIT A


Property Descriptions


The property described in the following documents:


Texas


Hardin County


Special Warranty Deed, dated April 11, 2014, between ForesTree VI Texas LP, a
Delaware limited partnership, as grantor, and CatchMark HBU, LLC, a Delaware
limited liability company, as grantee, recorded on April 23, 2014 as Instrument
No. 2014-46196 in the Official Public Records of Hardin County, Texas;


Special Warranty Deed, dated May 29, 2015, between Heartwood Forestland Fund III
Limited Partnership, a North Carolina limited partnership, as grantor, and
CatchMark Texas Timberlands, L.P., a Texas limited partnership, as grantee,
recorded on June 24, 2015 as Instrument No. 2015-56500 in the aforesaid records;


Special Warranty Deed, dated November 12, 2015, between Miltex Properties, Inc.,
a Florida corporation, as grantor, and CatchMark Texas Timberlands, L.P., a
Texas limited partnership, as grantee, recorded on November 18, 2015 as
Instrument No. 2015-60458 in the aforesaid records; and


Special Warranty Deed, dated November 12, 2015, between Miltex Properties, Inc.,
a Florida corporation, as grantor, and CatchMark HBU, LLC, a Delaware limited
liability company, as grantee, recorded on November 18, 2015 as Instrument No.
2015-60460 in the aforesaid records.


LESS AND EXCEPT the property described in the following two (2) deeds:


Special Warranty Deed with Vendor’s Lien, dated August 10, 2015, between
CatchMark HBU, LLC, a Delaware limited liability company, as seller, and S & M
Affiliated, Inc., a Texas corporation, as purchaser; and


Special Warranty Deed with Vendor’s Lien, dated September 24, 2015, between
CatchMark HBU, LLC, a Delaware limited liability company, as seller, and 418
Land Group, LLC, a Texas limited liability company, as purchaser.




Jasper County


Special Warranty Deed, dated April 11, 2014, between ForesTree VI Texas LP, a
Delaware limited partnership, as grantor, and CatchMark HBU, LLC, a Delaware
limited liability company, as grantee, recorded on April 22, 2014 as Instrument
No. 255723 in Volume 997 at Page 534 of the Official Public Records of Jasper
County, Texas; and


General Warranty Deed, dated May 30, 2014, between Timberlands II, LLC, a
Delaware limited liability company, as grantor, and CatchMark Texas Timberlands,
L.P., a Texas limited partnership, as grantee, recorded on June 17, 2014 as
Instrument No. 257025 in Volume 1003 at Page 768 of the aforesaid records.





--------------------------------------------------------------------------------

Exhibit 10.2




LESS AND EXCEPT the property described in the following deed:


Special Warranty Deed, dated February 1, 2018, between CatchMark HBU, LLC, a
Delaware limited liability company, as grantor, and Duncan-Two, Ltd., a Texas
limited partnership, as grantee.




Liberty County


Special Warranty Deed, dated May 29, 2015, between Heartwood Forestland Fund III
Limited Partnership, a North Carolina limited partnership, as grantor, and
CatchMark Texas Timberlands, L.P., a Texas limited partnership, as grantee,
recorded on June 5, 2015 as Instrument No. 2015008854 in the Official Public
Records of Liberty County, Texas; as corrected by that certain Corrective
Special Warranty Deed dated May 29, 2015, between Heartwood Forestland Fund III
Limited Partnership, a North Carolina limited partnership, as grantor, and
CatchMark Texas Timberlands, L.P., a Texas limited partnership, as grantee,
recorded on November 9, 2015 as Instrument No. 2015020359 in the aforesaid
records; and


Special Warranty Deed, dated November 12, 2015, between Miltex Properties, Inc.,
a Florida corporation, as grantor, and CatchMark Texas Timberlands, L.P., a
Texas limited partnership, as grantee, recorded on November 18, 2015 as
Instrument No. 2015021293 in the aforesaid records.




Newton County


Special Warranty Deed, dated April 11, 2014, between ForesTree VI Texas LP, a
Delaware limited partnership, as grantor, and CatchMark HBU, LLC, a Delaware
limited liability company, as grantee, recorded on April 24, 2014 as Instrument
No. 156486 in Volume 646 at Page 666 of the Official Public Records of Newton
County, Texas;


General Warranty Deed, dated May 30, 2014, between Timberlands II, LLC, a
Delaware limited liability company, as grantor, and CatchMark Texas Timberlands,
L.P., a Texas limited partnership, as grantee, recorded on June 18, 2014 as
Instrument No. 156869 in Volume 649 at Page 421 of the aforesaid records; and


Special Warranty Deed, dated June 13, 2014, between ForesTree VI Texas LP, a
Delaware limited partnership, as grantor, and CatchMark Texas Timberlands, L.P.,
a Texas limited partnership, as grantee, recorded on June 19, 2014 as Instrument
No. 156873 in Volume 649 at Page 677 of the aforesaid records.




Orange County


General Warranty Deed, dated May 30, 2014, between Timberlands II, LLC, a
Delaware limited liability company, as grantor, and CatchMark Texas Timberlands,
L.P., a Texas limited partnership, as grantee, recorded on June 19, 2014 as
Instrument No. 408236 in the Official Public Records of Orange County, Texas.


LESS AND EXCEPT the property described in the following deed:


Special Warranty Deed, dated January 9, 2018, between CatchMark Texas
Timberlands, L.P., a Texas limited partnership, as seller, and John Patrick
Beggs, a resident of the State of Texas, as purchaser.









--------------------------------------------------------------------------------

Exhibit 10.2


Polk County


General Warranty Deed, dated May 30, 2014, between Timberlands II, LLC, a
Delaware limited liability company, as grantor, and CatchMark Texas Timberlands,
L.P., a Texas limited partnership, as grantee, recorded on July 3, 2014 as
Instrument No. 5427 in Volume 2014-1953 at Page 016 of the Official Public
Records of Polk County, Texas.




Tyler County


Special Warranty Deed, dated April 11, 2014, between ForestTree VI Texas LP, a
Delaware limited partnership, as grantor, and CatchMark HBU, LLC, as grantee,
recorded on April 23, 2014 in Volume 1096 at Page 509 of the Official Public
Records of Tyler County, Texas; and


General Warranty Deed, dated May 30, 2014, between Timberlands II, LLC, a
Delaware limited liability company, as grantor, and CatchMark Texas Timberlands,
L.P., a Texas limited partnership, as grantee, recorded on June 17, 2014 in
Volume 1100 at Page 514 of the aforesaid records.




Louisiana


Allen Parish


Transfer and Assumption Agreement, dated December 23, 2015, between Timberlands
II, LLC, a Delaware limited liability company, as transferor, and CatchMark
Southern Timberlands II, L.P., a Delaware limited partnership, as transferee,
recorded on January 21, 2016 under Registry No. 487281 in Book 516 at Page 515
of the Official Public Records of Allen Parish, Louisiana.


Beauregard Parish


Transfer and Assumption Agreement, dated December 23, 2015, between Timberlands
II, LLC, a Delaware limited liability company, as transferor, and CatchMark
Southern Timberlands II, L.P., a Delaware limited partnership, as transferee,
recorded on January 15, 2016 under Instrument No. 531723 in Book 965 at Page 425
of the Official Public Records of Beauregard Parish, Louisiana.


LESS AND EXCEPT the property described in the following deed:


Cash Sale Deed, dated February 21, 2017, between CatchMark Southern Timberlands
II, L.P., a Delaware limited partnership, as vendor, and Joseph Andrew Haraminac
and Rebecca Stark Haraminac, husband and wife, residents of the State of
Louisiana, collectively, as vendee, recorded on February 23, 2017 under
Instrument No. 539439 in Book 983 at Page 242 of the aforesaid records.




Calcasieu Parish


Transfer and Assumption Agreement, dated December 23, 2015, between Timberlands
II, LLC, a Delaware limited liability company, as transferor, and CatchMark
Southern Timberlands II, L.P., a Delaware limited partnership, as transferee,
recorded on January 21, 2016 under Instrument No. 3214711 in Book 4089 at Page
817 of the Official Public Records of Calcasieu Parish, Louisiana.




DeSoto Parish





--------------------------------------------------------------------------------

Exhibit 10.2




Transfer and Assumption Agreement, dated December 23, 2015, between Timberlands
II, LLC, a Delaware limited liability company, as transferor, and CatchMark
Southern Timberlands II, L.P., a Delaware limited partnership, as transferee,
recorded on January 15, 2016 under Registry No. 734459 in Book 1287 at Page 191
of the Official Public Records of DeSoto Parish, Louisiana.




Natchitoches Parish


Transfer and Assumption Agreement, dated December 23, 2015, between Timberlands
II, LLC, a Delaware limited liability company, as transferor, and CatchMark
Southern Timberlands II, L.P., a Delaware limited partnership, as transferee,
recorded on January 15, 2016 under Instrument No. 383225 in Book 699 at Page 590
of the Official Public Records of Natchitoches Parish, Louisiana.


LESS AND EXCEPT the property described in the following deed:


Cash Sale Deed, dated March 9, 2017, between CatchMark Southern Timberlands II,
L.P., a Delaware limited partnership, as vendor, and Sidney B. Evans, Jr. and
Evelyn Maples Evans, husband and wife, residents of the State of Louisiana,
collectively, as vendee, recorded on March 9, 2017 under Registry No. 392810 in
Book 709 at Page 869 of the aforesaid records.


Rapides Parish


Transfer and Assumption Agreement, dated December 23, 2015, between Timberlands
II, LLC, a Delaware limited liability company, as transferor, and CatchMark
Southern Timberlands II, L.P., a Delaware limited partnership, as transferee,
recorded on January 19, 2016 in Book 2027 at Page 637 of the Official Public
Records of Rapides Parish, Louisiana.




Sabine Parish


Transfer and Assumption Agreement, dated December 23, 2015, between Timberlands
II, LLC, a Delaware limited liability company, as transferor, and CatchMark
Southern Timberlands II, L.P., a Delaware limited partnership, as transferee,
recorded on January 21, 2016 under Instrument No. 454346 in Book 758 at Page 486
of the Official Public Records of Sabine Parish, Louisiana.


LESS AND EXCEPT the property described in the following two (2) deeds:


Cash Sale Deed, dated March 15, 2018, by and between CatchMark Southern
Timberlands II, L.P., a Delaware limited partnership, as vendor, and Raymond L.
Brown, Jr., as vendee, recorded on March 16, 2018 under Instrument No. 464158 in
Book 783 at Page 346 of the aforesaid records; and


Cash Sale Deed, dated June         , 2018, by and between CatchMark Southern
Timberlands II, L.P., a Delaware limited partnership, as vendor, and Ronnie W.
Borders, Ltd., a Texas limited partnership, as vendee.




Vernon Parish


Act of Conveyance, dated October 24, 2014, between ForesTree GM LLC, a Delaware
limited liability company, as vendor, and CatchMark HBU, LLC, a Delaware limited
liability company, as vendee, recorded on November 10, 2014 under Instrument No.
663630 in Book 1502 at Page 286 of the Official Public Records of Vernon Parish,
Louisiana;





--------------------------------------------------------------------------------

Exhibit 10.2




Act of Conveyance, dated July 14, 2015, between ForesTree GM LLC, a Delaware
limited liability company, as vendor, and CatchMark HBU, LLC, a Delaware limited
liability company, as vendee, recorded on August 3, 2015 under Instrument No.
668921 in Book 1512 at Page 205 of the aforesaid records; and


Transfer and Assumption Agreement, dated December 23, 2015, between Timberlands
II, LLC, a Delaware limited liability company, as transferor, and CatchMark
Southern Timberlands II, L.P., a Delaware limited partnership, as transferee,
recorded on January 22, 2016 under Instrument No. 672432 in Book 1519 at Page
446 of the aforesaid records.


LESS AND EXCEPT the property described in the following two (2) deeds:


Cash Sale Deed, dated March 16, 2017, by and between CatchMark HBU, LLC, a
Delaware limited liability company, as vendor, and Stevens and Toney Land
Development, LLC, a Louisiana limited liability company, as vendee, recorded on
March 17, 2017 under Instrument No. 680955 in Book 1536 at Page 8 of the
aforesaid records; and


Cash Sale Deed, dated January 31, 2018, by and between CatchMark Southern
Timberlands II, L.P., a Delaware limited partnership, as vendor, and Mark E.
Martin and Nancy A. Martin, husband and wife, residents of the State of
Louisiana, collectively, as vendee, recorded on February 1, 2018 under
Instrument No. 686940 in Book 1547 at Page 769 of the aforesaid records.


3






EXHIBIT B


Form of Texas Deed


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE ITS FILED FOR RECORD IN THE PUBLIC
RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
SPECIAL WARRANTY DEED
R.E. No. ____________
THIS INDENTURE, made the ____ day of ______________, 2015, between __________, a
__________ (the “Grantor”), having its principal place of business at
__________, and ________________________________, a ______________________ (the
“Grantee”), having its principal place of business at __________.
WITNESSETH, that the Grantor, for the sum of Ten and 00/100 ($10.00) Dollars,
and other good and valuable consideration, to it paid by the Grantee, the
receipt of which is hereby acknowledged, has GRANTED, SOLD and CONVEYED, and by
these presents does GRANT, SELL and CONVEY unto the said Grantee the following
described land, situated in the County of ______________, and State of Texas, to
wit (the “Land”):





--------------------------------------------------------------------------------

Exhibit 10.2


See Exhibit “A” attached hereto and by this
reference made a part hereof.
Being part of the property conveyed to Grantor by that certain ________ Deed
from ______________, a ______________, dated ______________, and filed for
record in the Official Public Records of __________ County, Texas and recorded
in Book ____ Page ____.
TOGETHER with (i) all down and standing trees or timber located thereon, (ii)
all buildings thereon, (iii) all roads, bridges and other improvements and
fixtures thereon, (iv) all right, title and interest in and to all gas, oil,
minerals, coal, sand, gravel and all other substances or minerals of any kind or
character underlying or relating to such Land to the extent not retained by, or
conveyed out by, Grantor’s predecessors in title, and (v) all other privileges,
appurtenances, easements and other rights appertaining to the Land (together
with the Land collectively, the “Property”).
[Add timber reservation, if applicable]
TO HAVE AND TO HOLD the above-described Property in fee simple forever, subject
only to those matters set forth on Exhibit “B” attached hereto and by this
reference made a part hereof.
And Grantor, for itself and its successors and assigns, does hereby warrant the
title to said Property, will defend the same against the lawful claims of all
persons claiming by, through, or under Grantor, but not otherwise, and will
execute such further assurances thereof as may be requisite.


IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed in its
name by its duly authorized representative the day and year first above written.
SELLER:


__________a__________


By:                 
Name:                     
Title:                     






STATE OF
)
 
 
)
ss
COUNTY OF
)
 

I, , a Notary Public in and for said County and State, hereby certify that ,
whose name as the of __________, the __________ of __________, the __________of
__________, is signed to the foregoing instrument and who is known to me,
acknowledged before me on this day that, being informed of the contents of the
instrument, s/he, as such officer and with full authority, executed the same
voluntarily (on the day the same bears date) on behalf of such entities for and
as the act of said entities.
Given under my hand and official seal on ___________________.
    





--------------------------------------------------------------------------------

Exhibit 10.2


Notary Public
My commission expires:             
Prepared by:
Exhibit “A”
to
Texas Deed Form


Legal Description






SGR/19065168.4
Exhibit “B”
to
Texas Deed Form


PERMITTED ENCUMBRANCES FROM AGREEMENT








EXHIBIT B-1
Form of Louisiana Deed


ACT OF CONVEYANCE
UNITED STATES OF AMERICA
State of Louisiana
Parish of __________
R.E. No. [___________]
BE IT KNOWN, that on this _____ day of the month of [______________] in the year
2018.


BEFORE ME, __________, a Notary Public duty commissioned and qualified in and
for the State of __________, therein residing, and in the presence of the
witnesses hereinafter named and undersigned, personally came and appeared:


__________, organized under the laws of the State of __________, whose Federal
Tax Identification Number is XX-XXX-__________, and who permanent mailing
address is __________, duly authorized to do business in the State of Louisiana,
and represented herein by __________ of __________, its __________, who appeared
and acknowledged that he has been duly authorized to action for and on behalf of
said __________, acting in capacity for and on behalf of said __________,
(hereafter called “VENDOR”),
For the price and on the terms and conditions hereinafter set forth,
__________VENDOR does by these presents GRANT, BARGAIN, SELL, CONVEY, TRANSFER,
ASSIGN, SET OVER, ABANDON and DELIVER, with limited warranty of title,





--------------------------------------------------------------------------------

Exhibit 10.2


and none other whatsoever, not even as to the return of the purchase price, such
limited warranty of title applying only as to Vendor’s own acts and the acts of
those claiming by, through or under Vendor, and not as to any acts of Vendor’s
predecessors in title but with full substitution and subrogation in and to all
rights and actions of warranty which it has or may have against all preceding
owners and vendors, unto:
[_________________], a [___________________________], duly qualified as a
foreign limited liability company with the Secretary of State of the State of
Louisiana, whose Federal Employee Identification Number is [_____________] and
whose permanent mailing address is [________________], represented herein by
[_____________________] its duly authorized representative pursuant to a
resolution of its [members/managers], a certified copy of which is attached
hereto, VENDEE;
On the date hereinafter indicated, appeared, accepted and purchased for
themselves, their heirs/successors and assigns, and acknowledged due delivery
and possession thereof, all and singular, that portion of the real estate lying,
being and situated in the Parish of __________, State of Louisiana, being more
particularly described as follows, to-wit (the “Property”):
See attached Exhibit “A”
Together with (i) all down and standing trees or timber located thereon, (ii)
all buildings thereon, (iii) all roads, bridges and other improvements and
fixtures thereon, (iv) without warranty, all right, title and interest in and to
all gas, oil, minerals, coal, sand, gravel and all other substances or minerals
of any kind or character underlying or related to such land to the extent not
retained or conveyed out by VENDOR’S predecessors in title, (v) all other
privileges, appurtenances, easements and other rights appertaining thereto, and
(vi) any after-acquired title to any of the foregoing.
TO HAVE AND TO HOLD the above-described Property unto the said VENDEE, its
heirs/successors and assigns, forever and VENDOR does hereby bind itself, its
successors and assigns, against every person whomsoever lawfully claiming, or to
claim the same, or any part thereof, by, through and under VENDOR, but not
otherwise.
This sale and the limited warranty of title set forth herein are made subject to
the matters set forth on Exhibit B attached hereto and incorporated herein by
reference for all purposes (collectively, the “Permitted Encumbrances”). VENDEE
and VENDOR acknowledge and agree that the inclusion of the Permitted
Encumbrances is for informational purposes only and shall not serve to (i)
acknowledge, revive or re-inscribe such Permitted Encumbrances that may have
prescribed under Louisiana law; (ii) interrupt or suspend the running of
prescription as to the Permitted Encumbrances; or (iii) renounce the benefits of
prescription that may have accrued under Louisiana law with respect to the
Permitted Encumbrances.


This sale is made and accepted for and in consideration of the price and sum of
______________________________________ and No/100 ($______________) Dollars,
which the said VENDEE has well and truly paid, in ready and current money, to
the said VENDOR, who hereby acknowledges the receipt thereof and grants full
acquittance and discharge therefor.


Except as set forth in Vendor’s limited warranty of title herein and except as
may otherwise be provided in that certain Purchase and Sale Agreement dated as
of ________________, 2018, between VENDOR and Vendee (the “Purchase Agreement”):
(1) VENDOR does not make any representations or warranties of any kind
whatsoever, either express or implied, with respect to and shall have no
liability for the Property (or any related matters); and (2) the Property
described hereunder is hereby conveyed to Vendee in an “AS IS” and “WITH ALL
FAULTS” condition as of the date hereof, including, without limitation, (i) the
existence or non-existence of legal access to or from the Property or any
portion thereof; (ii) the number of acres comprising the Property; (iii) the
volume, condition or quality of timber on the Property; (iv) logging conditions
or feasibility; (v) the stability of soils; (vi) suitability, habitability,
merchantability or fitness of the Property for any construction or development,
or for the Vendee’s intended use; (vii) the condition of any other structure or
improvements on the Property; (viii) encroachment or boundary questions; (ix)
compliance with any laws; (x) drainage, availability or adequacy of water, sewer
or other utilities, zoning, access and similar matters; and (xi) any other
matters related to the Property.


[Add timber reservation, if applicable.]


    
VENDEE EXPRESSLY WAIVES THE WARRANTY OF FITNESS FOR INTENDED PURPOSES OR
GUARANTEE AGAINST HIDDEN OR LATENT REDHIBITORY VICES UNDER LOUISIANA LAW,
INCLUDING LOUISIANA CIVIL CODE ARTICLES 2520 (1870) THROUGH 2548 (1870), AND THE
WARRANTY IMPOSED BY LOUISIANA CIVIL CODE ARTICLES 2476 AND 2478; VENDEE WAIVES
ALL RIGHTS IN REDHIBITION PURSUANT TO LOUISIANA CIVIL CODE





--------------------------------------------------------------------------------

Exhibit 10.2


ARTICLE 2520, ET SEQ; VENDEE ACKNOWLEDGES THAT THIS EXPRESS WAIVER IS A MATERIAL
AND INTEGRAL PART OF THIS TRANSFER AND THE CONSIDERATION THEREFOR; VENDOR
EXPRESSLY SUBROGATES VENDEE TO ALL RIGHTS, CLAIMS AND CAUSES OF ACTION VENDOR
MAY HAVE ARISING FROM OR RELATING TO ANY HIDDEN OR LATENT DEFECTS IN THE
PROPERTY; AND VENDEE ACKNOWLEDGES THAT THIS WAIVER HAS BEEN BROUGHT TO THE
ATTENTION OF VENDEE AND EXPLAINED IN DETAIL AND THAT VENDEE HAS VOLUNTARILY AND
KNOWINGLY CONSENTED TO THIS WAIVER OF WARRANTY OF FITNESS AND/OR WARRANTY
AGAINST REDHIBITORY VICES AND DEFECTS FOR THE ABOVE DESCRIBED PROPERTY.
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THE PURCHASE AGREEMENT PROVIDES FOR
THE SURVIVAL OF ANY REPRESENTATIONS AND WARRANTIES, SUCH REPRESENTATIONS AND
WARRANTIES SHALL SURVIVE TO THE EXTENT PROVIDED THEREIN.




In accordance with La. R.S. 9:2721(B), from and after the date of this Act of
Conveyance, (a) the name of the person responsible for all property taxes and
assessments is [_____________________________], and (b) all property tax and
assessment notices should be mailed to the following address:
[_________________________________________________________]. All ad valorem
taxes payable on the Property for the current year shall be prorated by the
VENDOR and the VENDEE.


The parties hereto hereby waive the production of mortgage, conveyance and other
certificates and relieve me, the Notary from any and all responsibility in
connection therewith.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Thus Done and Passed at __________County, State of__________, on the day and in
the month and year first hereinabove written in the presence of
____________________ and ________________________, the undersigned competent.
witnesses, who have signed these presents together with said appearers and me,
Notary, after due reading of the whole.


VENDOR:


Witnesses:
__________,

a __________


_______________________            By:                            
Print Name:______________             Name:                             
Title:                             


________________________            
Print Name:______________            










___________________________________
Print Name: _________________________
Notary Public of ______________________ County, __________


My Commission Expires: _________________
[VENDOR’S SECRETARY’S CERTIFICATE]


[ATTACH]






THUS DONE AND PASSED by VENDEE at __________________, State of _______________,
on this _______ day of ________________, 2018, in the presence of
________________ and _________________________, the undersigned competent
witnesses, who have signed these presents together with appearers and me,
Notary, after due reading of the whole.
VENDEE:





--------------------------------------------------------------------------------

Exhibit 10.2




[_______________________________________],
a [_____________________________________]
Witnesses to all signatures:
By:______________________________
Print Name: _______________________
_____________________________    Its:_______________________________
Print Name: ___________________    




_____________________________
Print Name: ___________________




                    
Print Name:                 
Notary Number:             
Notary Public in and for the
______________ County, State of ________________


My Commission Expires: _________________________




[AFFIX STATE REQUIRED AUTHORITY CERTIFICATE]


[VENDEE’S SECRETARY’S CERTIFICATE]


[ATTACH]


Exhibit A
(To Form Deed)


PROPERTY
LEGAL DESCRIPTION


(see attached)










Exhibit B
(To Form Deed)


PERMITTED ENCUMBRANCES FROM AGREEMENT
        






EXHIBIT C
Form of Unrecorded Encumbrances Assignment


ASSIGNMENT AND ASSUMPTION AGREEMENT







--------------------------------------------------------------------------------

Exhibit 10.2


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made effective as of
the _____ day of ________________, 2018, by ___________________________, a
Delaware limited liability company (“Assignor”), and
______________________________, a _________________
(“Assignee”).




A.
Assignor and Assignee entered into that certain Purchase and Sale Agreement
dated _____________________ (“Agreement”), pursuant to which Assignee agreed to
purchase from Assignor certain property located in Hardin, Jasper, Liberty,
Newton, Orange, Polk and Tyler Counties, Texas, and Allen, Beauregard,
Calcasieu, DeSoto, Natchitoches, Rapides, Sabine and Vernon Parishes, Louisiana
(the “Property”).



B.
Pursuant to the terms of the Agreement, Assignor desires to transfer to Assignee
all of the rights, title and interest of Assignor in and to those leases,
permits and unrecorded agreements set forth on Exhibit A attached hereto (the
“Unrecorded Agreements”).



NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the parties agree as follows:


1.
Assignment and Assumption. Subject to the terms of the Agreement, Assignor
hereby sells, assigns, conveys, transfers and delivers unto Assignee, and
Assignee assumes from Assignor, all of Assignor’s rights, title, interests and
obligations in and to the Unrecorded Agreements. Assignee hereby accepts the
assignment and agrees to faithfully perform all covenants, stipulations,
agreements and obligations of Assignor under the Unrecorded Agreements.



2.
Indemnification. Assignor agrees to indemnify, defend and hold Assignee harmless
from and against any and all claims, damages, costs, expenses and liabilities
(including, without being limited to, reasonable attorneys’ fees) of whatever
kind or nature with respect to any claim, liability or obligation of the lessor
thereunder accruing under the Unrecorded Agreements, to the extent such
Unrecorded Agreements affect the Property, prior to the date hereof. Assignee
agrees to indemnify, defend and hold Assignor harmless from and against any and
all claims, damages, costs, expenses and liabilities (including, without being
limited to, reasonable attorneys’ fees) of whatever kind or nature with respect
to any claim, liability or obligation of the lessor thereunder accruing under
the Unrecorded Agreements, to the extent such Unrecorded Agreements affect the
Property, from and after the date hereof.



3.
Severability. If any provision of this Assignment shall be held to be invalid or
unenforceable, then the validity and enforceability of the remaining provisions
shall not be affected thereby.



4.
Binding Effect. This Assignment shall be binding upon the parties hereto and
their respective successors and assigns and shall run with the title to the
Property.



5.
Counterparts. This Assignment may be signed in one or more counterparts which,
together, shall constitute one agreement.



6.
Governing Law. This Agreement shall be governed by and construed under the laws
of the State of Georgia without regard to conflicts-of-law principles that would
require the application of any other law.





IN WITNESS WHEREOF, this Assignment is entered into by the undersigned parties
effective as of the date first above written.









--------------------------------------------------------------------------------

Exhibit 10.2


Assignor:


___________________________, a Delaware limited liability company


By:________________________________
Name:______________________________
Title:_______________________________


                    






Assignee:
                        


By:________________________________
Name:______________________________
Title:_______________________________












EXHIBIT A
to
Assignment and Assumption Agreement




[List of Unrecorded Agreements]




EXHIBIT D


Form of Owner’s Affidavit




FIRST AMERICAN TITLE INSURANCE COMPANY




STATE OF _____________


COUNTY OF____________


The undersigned ("Affiant") appearing before me, a notary public in and for the
State or Commonwealth of __________________, authorized to take and administer
oaths, having been duly sworn, deposes and says, that to the best of his actual
knowledge, without independent investigation or inquiry:


1. Affiant is the duly elected and incumbent ___________________ of
_____________________________ ("Owner"), having personal knowledge of the facts
averred to herein;





--------------------------------------------------------------------------------

Exhibit 10.2


and is authorized by Owner to make and deliver this Affidavit and the averments
contained herein.


2. Owner is the owner of that certain real property, or interest therein (the
"Property"), more particularly described on Exhibit "A", attached hereto and
made a part hereof and referenced in First American Title Insurance Company's
Commitment for Title Insurance No. NCS-__________________-ATL (the
"Commitment"), subject to the matters shown on the Commitment.


3. No proceedings in bankruptcy or receivership have been instituted by or
against Owner nor has Owner made an assignment for the benefit of creditors.


4. That to the knowledge of the undersigned there is no action or proceeding now
pending or threatened in any state or Federal court in the United States to
which Owner is a party and which affects the Property or Owner's right and
authority to convey or encumber the same; nor is there any state or Federal
court judgment; state or Federal tax lien, or any other state or Federal lien of
any nature against Owner which may constitute a lien or charge upon the
Property.


5. That to the knowledge of the undersigned there are no delinquent real estate
taxes or unpaid current real estate taxes; nor any pending or levied
assessments, whether imposed by a governmental authority or private entity,
against the Property including, but not limited to, those for sidewalks,
streets, curbs, gutters, sewers and water lines.


6. At no time within the preceding ____________ (____) days has any work,
services, or labor been done, nor have any fixtures, apparatus or material been
furnished in connection with or to the Property, except such fixtures,
apparatus, materials, work, labor or services as have been fully and completely
paid for; there is no claim or outstanding indebtedness to anyone for any
fixtures, apparatus, materials, work, labor or services done to, upon, or in
connection with the Property; and there are no mechanics' lien claims against
the Property, of record or otherwise.


7. Except as set forth on Exhibit “B” attached hereto and made a part hereof,
there are no tenants or parties who have leasehold or tenancy rights to occupy
any portion of the Property under unrecorded leases or other occupancy
agreements with Seller, and none of the tenants or other parties have any right
to the Property other than as tenant, nor any optional right of first refusal to
purchase the Property.


8. That to the best of Affiant’s knowledge, there are no current, uncured
violations of any declarations, covenants, conditions, or restrictions affecting
the Property, and Owner has received no notice or claim of any such violation.


The statements made herein are limited to matters arising by, through or under
Owner.




This Affidavit is made and given to induce First American Title Insurance
Company to issue its policies of title insurance to ___________________________,
and First American Title Insurance Company is entitled to rely on the facts
herein stated in connection with the issuance of one or more title insurance
policies pertaining to the Property. In consideration of First American Title
Insurance Company issuing its policy effective as of the date closing occurs
without making exception therein to encumbrances upon title which may be
recorded between said date of closing and the date the documents creating the
interest being insured have been filed for record, the Owner agrees to promptly
defend, remove, bond or otherwise dispose of any encumbrance upon title executed
by Seller which may be filed against the Property during the period of time
between the date of closing and the date of recording of all closing
instruments.
.
 





--------------------------------------------------------------------------------

Exhibit 10.2






Further, Affiant sayeth not.




Owner:


___________________________, a Delaware limited liability company


By:________________________________
Name:______________________________
Title:_______________________________






Subscribed and Sworn to before me this
______ day of ________________, 20____.




_____________________________________


My Commission Expires:


EXHIBIT “A”
Property


EXHIBIT “B”
Tenants/Parties in Possession












EXHIBIT E


Form of Post-Closing Harvest Agreement




POST-CLOSING HARVESTING AGREEMENT


This Post-Closing Harvesting Agreement (the “Agreement”) is made by and between
_______________, a ________________ (hereinafter referred to as “Owner”), and
_______________, a ________________ (hereinafter referred to as “Seller”), as of
the ___ day of __________, 2018.


W I T N E S S E T H:


For and in consideration of the mutual promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, it is agreed by and between the parties hereto as
follows:







--------------------------------------------------------------------------------

Exhibit 10.2


1.
Timberland Sale and Timber Reservation: Seller has sold to Owner on the date
hereof certain timberland located in __________ Counties, __________ (the
“Property”). Seller has reserved from said conveyance certain merchantable
timber located on the Property as shown on Exhibit “A” attached hereto and
hereby made a part hereof (the “Timber”). Seller has entered into those timber
sale contracts listed on Exhibit “B” attached hereto (the “Timber Contracts”)
pursuant to which the respective timber buyer under such contract has the right
to harvest the Timber more particularly described in such Timber Contract.
Seller and Owner are entering into this Agreement to define and acknowledge the
responsibilities and obligations of Seller and Owner with respect to the
harvesting of the Timber.



2.
Cutting & Access Rights: Seller shall cut and remove 100% of the merchantable
Timber that is accessible using commercially reasonable efforts on or before
____________, 2020, with the period from the date hereof through and including
____________, 2020 being hereinafter referred to as the “Term”. Seller shall
have no further rights to enter the Property or cut the Timber after said date.
Owner hereby grants to Seller rights of ingress and egress with workers,
machinery and equipment on the Property and any Owner’s roads on adjoining
property of Owner, but only to the extent necessary to conduct such timber
cutting and removal. Seller’s use of Owner’s roads shall be at Seller’s own
risk. Owner shall not be liable for any latent or patent defect in any roadway
nor shall Owner be liable for any damages or injuries sustained by Seller or
Seller’s agents, employees, contractors or assigns, or any other individual or
entity acting by, for or under Seller hereunder, arising out of or resulting
from the use of said roads, except to the extent such damages or injuries are
caused by Owner’s gross negligence or willful misconduct. Seller agrees to
conduct its activities at all times so as to minimize damage to Owner’s roads
and agrees to repair any damage to Owner’s roads caused by Seller or Seller’s
agents, employees, contractors or assigns.



3.
Seller’s Operations: Seller shall conduct its timber cutting and removal under
this Agreement in a prudent and responsible manner, using generally accepted and
sound silvicultural and harvesting procedures and practices in order to protect
and preserve in all respects the land upon which said timber is located and any
adjoining timber and lands of Owner. For stands shown as thinnings, Seller shall
ensure that each such thinned stand shall have an average basal area of no less
than 60 square feet per acre. Trees shall be cut as low to the ground as
practical in accordance with generally acceptable industry standards. Seller
shall repair all fences or structures damaged by its operations. Seller shall
leave all fire breaks, property lines, running streams and drainage ditches
clear of logs, timber, limbs and debris. All oil drums, cans, bottles, cartons,
limbing bars, loading decks, abandoned equipment and other debris shall be
removed from the Property upon completion of Seller’s harvesting operations at
Seller’s expense. If repairs are not made or if the debris is not removed and
cleared promptly after notice from Owner, Owner may undertake such repair or
removal for Seller’s account, and Seller shall be liable to Owner for any
reasonable expenses incurred in repairing or removing same. Seller shall not,
under any circumstances, bury any material underground.



Seller acknowledges that a higher degree of care is required when the Property
is abnormally wet and that such condition may require Seller to stop or
interrupt its operations hereunder. Owner reserves the right to suspend Seller’s
harvesting operations when Owner reasonably deems significant site damage will
result from continued operations.


All timber harvesting operations shall be conducted in compliance with the Best
Management Practices (BMP) guidelines of the States of Texas and Louisiana, and
in compliance with applicable law.





--------------------------------------------------------------------------------

Exhibit 10.2




1.
Owner’s Inspection: Owner shall have the right, at any time, to inspect the
Property upon which the Timber is located for the purpose of ascertaining
whether the requirements of this Agreement are being met. In the event any
violations are discovered or ascertained by Owner, then Owner shall provide
written notice of such violations to Seller, and Seller shall have a reasonable
amount of time thereafter to remedy such violations. If Seller fails to remedy
such violations within a reasonable amount of time, Owner shall have the right
to remedy the same, and Seller shall reimburse Owner for the cost thereof.



2.
Payment for Unauthorized Cutting: The cutting or materially damaging of any
trees not permitted to be cut hereunder shall be paid for by Seller at the rate
of 150% of the then current market value of said timber.



3.
Indemnification & Hold Harmless: Seller does hereby agree to indemnify and hold
harmless Owner in connection with and from (a) any and all causes of action,
liabilities, losses, damages, injuries, claims, costs (including reasonable
attorney fees) or litigation, arising out of, attributable to, resulting from or
due to the activities and operations of Seller, its contractors, agents and
employees on the Property, except to the extent such are caused by the gross
negligence or willful misconduct of Owner, or its agents or employees, and (b)
any violation or default under any of the Timber Contracts.



4.
Insurance: During the Term, Seller shall cause the timber Purchasers under the
Timber Contracts to maintain a general liability insurance policy, with coverage
in an amount not less than $2,000,000.00, insuring Seller’s presence and
activities on the Property. In lieu of coverage in the amount of $2,000,000,
such timber Purchasers may maintain general liability coverage on a per
occurrence basis of $1,000,000 and excess umbrella coverage on a per occurrence
basis of $1,000,000. The aforesaid insurance shall be obtained from a company
reasonably satisfactory to Owner and licensed to do business in the States of
Texas and Louisiana. Such insurance policy or policies shall name Owner as an
additional insureds, and shall provide for at least thirty (30) days’ written
notice to Owner prior to cancellation, termination, modification or change of
any such policy. A certificate thereof, together with satisfactory evidence of
payment of the premium thereon, shall be deposited with Owner on or before the
date of this Agreement. Owner makes no representation that the limits of
liability specified to be carried by Seller under the terms hereof are adequate
to protect Seller. If Seller deems this insurance to be inadequate, Seller
shall, at its own expense, provide such additional insurance as necessary.



5.
Fire Protection: Seller shall use all reasonable and customary precautions and
procedures to prevent fires on the Property or any adjacent lands of Owner. In
the event of any such fire of which Seller is aware, Seller shall promptly
notify Owner, and shall have Seller’s employees, agents, or assigns carrying on
said timber operations, control or assist in controlling said fire. Owner
specifically reserves the right to prohibit the making of fires on the Property
if it is deemed advisable to do so, and further reserves the right to stop or
interrupt Seller’s operations hereunder if conditions are such that, in Owner’s
discretion, continued operations are reasonably likely to start forest fires.



6.
Compliance with Laws, Etc.: Seller shall comply with all federal, state and
local laws, rules, and regulations applicable to the operations contemplated by
this Agreement, including, without limitation, environmental
protection/pollution laws and regulations, workmen’s compensation laws and
regulations, and the securing by Seller of all necessary licenses and permits
incidental to said operations. Seller further covenants and agrees that it will
not conduct its operations in a






--------------------------------------------------------------------------------

Exhibit 10.2


manner which could cause Owner to be in violation of any federal, state or local
law, rule or regulation. Seller covenants and agrees to hold Owner harmless from
and/or reimburse Owner from any costs including fees imposed by any federal,
state or local agency and attorney fees which may result from Seller’s failure
to fully comply with such laws, rules and regulations or from any cost which may
result from Seller’s conduct which exposes Owner to a violation of such laws,
rules and regulations.


7.
Severance Taxes: Seller shall pay such severance tax and all assessments as may
now or hereafter be required to be paid by the laws of the States of Texas and
Louisiana, if any, in connection with its operations hereunder.



8.
Default: Either party may exercise any rights or remedies available to it in any
court of law or equity. In addition to all other remedies, Owner, in the event
of Seller’s default in any provision of this Agreement, shall have the right to
order that Seller immediately stop its harvesting operations whereupon Seller
will cease its operations until the default is corrected. If the default is not
corrected within thirty (30) days, at Owner’s option this Agreement may be
terminated; provided, however, in the event such default cannot be corrected
within thirty (30) days, such thirty (30) day period shall be extended for a
reasonable amount of time so long as Seller is diligently pursuing correction
thereof. No extension of the cutting period will be granted in the event of such
default and extension of operations.



Owner’s right to terminate as set forth in this Paragraph 11 shall be a right in
addition to collection of any damages, including costs of repair, sustained by
Owner which arise out of or result from Seller’s breach of the provisions
contained in this Agreement. The remedies provided for in this paragraph are in
addition to any other remedies permitted in this Agreement or allowed by law.


9.
Notice: Seller shall notify Owner at the address listed in Paragraph 16 below,
with regard to cutting activity as follows:



a.
At the beginning of the cutting of the Timber.

b.
Of any event of discontinued cutting for a period of more than four (4) weeks.

c.
At the beginning of resumed cutting activity.

d.
Upon completion of the cutting operation.



10.
Assignment: This Agreement shall not be assigned by Seller, in whole or in part,
without the prior written consent of Owner.



11.
Bankruptcy, etc.: This Agreement may be terminated by Owner in the event of the
filing of any bankruptcy or insolvency action or proceedings by or against
Seller.



12.
Owner’s Retained Rights; Warranty: Title to the Property on which the Timber is
located shall remain vested in Owner. This Agreement is made subject to any
rights outstanding under any existing oil, gas or any other mineral leases or
contracts covering all or any part of the Property, whether the same be recorded
or otherwise, and to any rights outstanding under any other contracts, leases,
easements, rights-of-way or roads as may be evidenced by possession, use, survey
or which are of record.



13.
Miscellaneous:



a.
This Agreement contains the entire agreement of the parties hereto, and both
parties acknowledge that neither party has made any promise or representations
or offered any






--------------------------------------------------------------------------------

Exhibit 10.2


inducement, except as herein set forth with regard to the subject matter of this
Agreement. There shall be no alteration or modification of this Agreement, other
than by an appropriate written instrument executed by the parties hereto or
their respective successors in interest.
b.
The paragraph titles herein are for purposes of convenience only and shall in no
way be held to explain, modify or aid in the interpretation, construction or
meaning of the provisions of this Agreement.

c.
The terms Seller and Owner shall and do include and extend to the contractors,
representatives, successors, heirs and assigns of the parties hereto. The rights
of Seller under this Agreement extend to the respective timber buyers under the
Timber Contracts, and each of such timber buyer’s contractors, agents and
employees.

d.
Any delay or failure by Owner in the strict enforcement of the provisions of
this Agreement with respect to any default by Seller hereunder shall not
constitute a waiver of Owner’s rights respecting such default or any other
default hereunder. All indemnities, rights and remedies provided for herein
shall survive the expiration or earlier termination of this Agreement.

e.
This Agreement shall be construed under the laws of the States of Texas.

f.
Time is of the essence of this Agreement.

g.
Any notices contemplated under this Agreement shall be deemed sufficient if
mailed to the Owner at ____________________, and Seller at
____________________________.



IN WITNESS WHEREOF, Owner and Seller have caused this Agreement to be duly
executed by authorized representatives as of the date first written above.


[Signatures begin on following page]




“OWNER”




________________________, a_______________________




By: ________________________
Name: ______________________
Title: _______________________


[Signatures continue on following page]






“SELLER”


                
______________________,
a ________________________


By:___________________________________
Name:_________________________________
Title:__________________________________











--------------------------------------------------------------------------------

Exhibit 10.2




Exhibit “A”
to Post-Closing Harvest Agreement








        






Exhibit “B”
to Post-Closing Harvest Agreement

















--------------------------------------------------------------------------------

Exhibit 10.2


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
EXHIBIT F
Value Table
 
Land
Acres
Per Acre Value
Total Value
 
Total
                [***]
 $ [***]
 $ [***]
 
 
 
 
 
 
Merchantable Timber (Planted Stands)
 
 
 
Product
Volume (tons)
Unit Value
Total Value
 
Pine Pulpwood
                [***]
 $ [***]
 $ [***]
 
Pine Chip-n-saw
                [***]
 $ [***]
 $ [***]
 
Pine Sawtimber
                [***]
 $ [***]
 $ [***]
 
Hardwood Pulpwood
                [***]
 $ [***]
 $ [***]
 
Hardwood Sawtimber
                [***]
 $ [***]
 $ [***]
 
Total
                [***]
 
 $ [***]
 
 
 
 
 
 
Merchantable Timber (Natural Stands)
 
 
 
Product
Volume (tons)
Unit Value
Total Value
 
Pine Pulpwood
                [***]
 $ [***]
 $ [***]
 
Pine Chip-n-saw
                [***]
 $ [***]
 $ [***]
 
Pine Sawtimber
                [***]
 $ [***]
 $ [***]
 
Hardwood Pulpwood
                [***]
 $ [***]
 $ [***]
 
Hardwood Sawtimber
                [***]
 $ [***]
 $ [***]
 
Total
                [***]
 
 $ [***]
 
 
 
 
 
 
Premerchantable Timber (Age 0-14)
 
 
 
Age
Acres
Per Acre Value
Total Value
 
CC
                [***]
 $ [***]
 $ [***]
 
0
                [***]
 $ [***]
 $ [***]
 
1
                [***]
 $ [***]
 $ [***]
 
2
                [***]
 $ [***]
 $ [***]
 
3
                [***]
 $ [***]
 $ [***]
 
4
                [***]
 $ [***]
 $ [***]
 
5
                [***]
 $ [***]
 $ [***]
 
6
                [***]
 $ [***]
 $ [***]
 
7
                [***]
 $ [***]
 $ [***]
 
8
                [***]
 $ [***]
 $ [***]
 
9
                [***]
 $ [***]
 $ [***]
 
10
                [***]
 $ [***]
 $ [***]
 
11
                [***]
 $ [***]
 $ [***]
 
12
                [***]
 $ [***]
 $ [***]
 
13
                [***]
 $ [***]
 $ [***]
 
14
                [***]
 $ [***]
 $ [***]
 
Total
                [***]
 
 $ [***]
 
 
 
 
 
 
Total Value
 
 
 $ [***]
 
Total Value Per Acre
 
 
 $ [***]



EXHIBIT G





--------------------------------------------------------------------------------

Exhibit 10.2


Permitted Encumbrances


1.
Ad valorem taxes not yet due and payable.



2.
All previous reservations, exceptions and conveyances of record by Seller’s
predecessors in title of oil, gas, associated hydrocarbons, minerals and mineral
substances, and royalty and other minerals rights and interests.



3.
All matters that would be revealed by a current and accurate survey or
inspection of the Property.



4.
Any loss or claim due to lack of access to any portion of the Property.



5.
Existing zoning and land use restrictions.



6.
Rights of parties in possession pursuant to the Unrecorded Encumbrances.



7.
Riparian rights of others in and to any creeks, rivers, lakes or streams located
on or adjoining the Property.



8.
The Post-Closing Harvest Agreement.



9.
Existing road rights of way and the right of the public to use such roads.



10.
Existing railroad rights of way and easements.



11.
Existing utility easements and rights of way.

12.
All other matters appearing of record which do not materially and adversely
affect the use of the Property as commercial timberlands.



13.
[List specific exceptions listed in Purchaser’s final title commitment].









EXHIBIT H


N/A






EXHIBIT I


Schedule of Unrecorded Encumbrances
License#
Tract
LeasedAc
LeasedCo
LeasedState
ClubName
HD-0036
HD06
401
Hardin Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD07
819
Hardin Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD08
764
Hardin Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD78
426
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD79
394
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD80
83
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD82
11
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD83
190
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD84
345
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD86
716
Liberty Co.
TX
DEVERS HUNTING CLUB






--------------------------------------------------------------------------------

Exhibit 10.2


HD-0036
HD87
561
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD87 SOUTH
61
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD89
987
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD94
1069
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0036
HD96
698
Liberty Co.
TX
DEVERS HUNTING CLUB
HD-0037
HD45
62
Liberty Co.
TX
BLAU GULLY HUNTING CLUB
HD-0037
HD90
155
Liberty Co.
TX
BLAU GULLY HUNTING CLUB
MT-001
MT003
889
Hardin Co.
TX
MOSS BRANCH HUNTING CLUB
MT-002
MT005
1110
Hardin Co.
TX
BLACK CREEK HUNTING CLUB
MT-003
MT011
702
Hardin Co.
TX
CROOKED HORN HUNTING CLUB
MT-004
MT010
277
Hardin Co.
TX
LaFLEUR HUNTING CLUB
MT-005
MT009
1433
Hardin Co.
TX
JOHNSON HUNTING CLUB
MT-006
MT007
698
Hardin Co.
TX
S3 HUNTING CLUB
MT-007
MT002
3724
Hardin Co.
TX
WILDERNESS HUNTING CLUB
MT-008
MT004
1031
Hardin Co.
TX
DUSTY BUCK HUNTING CLUB
PA-0001
PA6015
411
Tyler Co.
TX
BILLIAMS CREEK I
PA-0002
PA6009
38
Tyler Co.
TX
BILLIAMS CREEK IV
PA-0002
PA6015
195
Tyler Co.
TX
BILLIAMS CREEK IV
PA-0003
PA6720
876
Jasper Co.
TX
BUCKSHOT HUNTING CLUB
PA-0004
PA6827
391
Jasper Co.
TX
C & I HUNT CLUB
PA-0005
PA6922
88
Newton Co.
TX
CHRIS JONES HUNTING CLUB
PA-0006
PA6827
280
Jasper Co.
TX
DUPUY FAMILY CIRCLE
PA-0007
PA6819
40
Newton Co.
TX
F B S HUNTING CLUB
PA-0007
PA6825
1216
Newton Co.
TX
F B S HUNTING CLUB
PA-0038
PA6009
1012
Tyler Co.
TX
BILLIAMS CREEK V
PA-0009
PA6921
153
Newton Co.
TX
ARTESIAN SPRINGS RIDGE HUNTING CLUB
PA-0009
PA6922
163
Newton Co.
TX
ARTESIAN SPRINGS RIDGE HUNTING CLUB
PA-0010
PA7004
237
Jasper Co.
TX
HAUCK HUNTING CLUB
PA-0012
PA6245
97
Tyler Co.
TX
KIMBLE CREEK HUNTING CLUB
PA-0013
PA6245
823
Tyler/Polk Co.
TX
L & T HUNTING CLUB
PA-0014
PA6911
1154
Newton Co.
TX
LEE'S MILL HUNTING CLUB
PA-0015
PA6922
466
Newton Co.
TX
GALLIER HUNTING CLUB
PA-0016
PA7003
594
Jasper Co.
TX
HONEY BADGER HUNTING CLUB
PA-0017
PA7026
426
Jasper Co.
TX
MAGNOLIA HUNTING CLUB
PA-0018
PA6825
74
Newton Co.
TX
MORGAN HUNTING CLUB
PA-0019
PA6141
150
Tyler Co.
TX
MURPHY'S HUNTING CLUB
 
PA6701
 
Jasper Co.
TX
POUNCEY HUNTING CLUB
PA-0023
PA6021
79
Tyler Co.
TX
RAIDERS HUNTING CLUB
PA-0024
PA6245
216
Tyler Co.
TX
TRIANGLE H/C & W/L CONSERVATION
PA-0025
PA6004
1202
Tyler Co.
TX
TY-HARD GAME CLUB
PA-0025
PA6008
647
Tyler Co.
TX
TY-HARD GAME CLUB
PA-0025
PA6009
174
Tyler Co.
TX
TY-HARD GAME CLUB
PA-0027
PA7003
403
Jasper Co.
TX
ZION HILL HUNT CLUB
PA-0027
PA7004
424
Jasper Co.
TX
ZION HILL HUNT CLUB
PA-0027
PA7008
79
Jasper Co.
TX
ZION HILL HUNT CLUB
PA-0029
PA7350
800
Orange Co.
TX
DIXIE DRIVE HUNTING CLUB
PA-0032
PA6008
8
Tyler Co.
TX
BILLIAMS CREEK V
PA-0032
PA6009
298
Tyler Co.
TX
BILLIAMS CREEK V
PA-0033
PA6004
50
Tyler Co.
TX
MC2 HUNTING CLUB
PA-0033
PA6008
64
Tyler Co.
TX
MC2 HUNTING CLUB






--------------------------------------------------------------------------------

Exhibit 10.2


PA-0036
PA7348
651
Orange Co.
TX
BLACK WATER SOUTH HUNT CLUB
PA-0039
PA6921
708
Newton Co.
TX
ARROWHEAD HUNTING CLUB
 
 
 
 
 
 
LOUISIANA
 
 
 
 
 
License#
Tract
LeasedAc
LeasedCo
LeasedState
ClubName
BD-001
BD6010
243
Beauregard
LA
Bear Head Creek Hunting Club
BD-001
BD6010
40
Beauregard
LA
Bear Head Creek Hunting Club
BD-001
BD6076
43
Beauregard
LA
Bear Head Creek Hunting Club
BD-001
BD6135
672
Beauregard
LA
Bear Head Creek Hunting Club
BD-001
BD7016
84
Beauregard
LA
Bear Head Creek Hunting Club
BD-002
BD4148
334
Vernon
LA
Bear Slough Hunting Club, Inc.
BD-003
BD7069
429
Calcasieu
LA
Beauregard & Carter Hunting Club
BD-004
BD6300
633
Beauregard
LA
Blue Springs Hunting Club, Inc.
BD-005
BD8090
81
Vernon
LA
Bradley C. Cooper Hunting Club
BD-006
BD2758
392
Sabine
LA
Briar Patch Hunting Club, Inc.
BD-006
BD2759
748
Sabine
LA
Briar Patch Hunting Club, Inc.
BD-006
BD2761
394
Sabine
LA
Briar Patch Hunting Club, Inc.
BD-007
BD9505
79
Vernon
LA
Bucks Only Hunting Club, Inc.
BD-007
BD9549
453
Vernon
LA
Bucks Only Hunting Club, Inc.
BD-008
BD2911
41
Natchitoches
LA
Cajun Swamp Hunting Club II, Inc.
BD-009
BD6126
143
Beauregard
LA
Carter Creek Hunting Club, Inc.
BD-010
BD7089
161
Beauregard
LA
Cross-Cut Hunting Club, Inc.
BD-011
BD1013
82
Sabine
LA
Dennis Foster Hunting Club
BD-013
BD9560
50
Vernon
LA
Edward Neal West Hunting Club
BD-014
BD1634
121
Sabine
LA
Ezernack Hunting Club
BD-015
BD9512
43
Vernon
LA
Cooper Hunt Club
BD-016
BD1633
39
Sabine
LA
Pattison Hunt Club
BD-017
BD1716
41
Sabine
LA
H B O+ Hunting Club, Inc.
BD-018
BD6303
946
Beauregard
LA
Hi Hope Hunting Club, Inc.
BD-019
BD7040
74
Calcasieu
LA
High Jack Hamm Road Hunting Club, Inc.
BD-020
BD7067
553
Calcasieu
LA
Horse Thief Island Hunting Club, Inc.
BD-020
BD7073
606
Calcasieu
LA
Horse Thief Island Hunting Club, Inc.
BD-020
BD7076
759
Calcasieu
LA
Horse Thief Island Hunting Club, Inc.
BD-021
BD1719
350
De Soto
LA
Hudson Hunting Club, Inc.
BD-024
BD7134
112
Beauregard
LA
Thompson Hunt Club
BD-025
BD2751
405
Natchitoches
LA
Joseph Schexneider Consulting LLC
BD-025
BD2761
71
Natchitoches
LA
Joseph Schexneider Consulting LLC
BD-026
BD6208
43
Beauregard
LA
Cooley Hunt Club
BD-027
BD7064
1104
Calcasieu
LA
Loose Tacks
BD-028
BD1013
74
Sabine
LA
Lucius Hunt Club
BD-029
BD9588
89
Vernon
LA
Nichols Hunt Club
BD-030
BD7061
739
Calcasieu
LA
Old Sulphur Mine Hunting Club, Inc.
BD-031
BD2735
241
Natchitoches
LA
Dry Creek Sportsman Club
BD-032
BD8156
100
Vernon
LA
Ricky Addison Hunting Club
BD-033
BD1006
69
Sabine
LA
Gilmore Hunting Club
BD-034
BD1209
100
Sabine
LA
Salter Creek Hunting Club, Inc.
BD-047
BD8115
82
Vernon
LA
Sandy Creek Hunting Club
BD-035
BD8144
846
Vernon
LA
Sandy Creek Hunting Club
BD-035
BD8146
902
Vernon
LA
Sandy Creek Hunting Club






--------------------------------------------------------------------------------

Exhibit 10.2


BD-035
BD8148
759
Vernon
LA
Sandy Creek Hunting Club
BD-036
BD5525
43
Allen
LA
Squirrel Camp Hunting Club, Inc.
BD-037
BD6126
502
Beauregard
LA
T M T Hunting Club
BD-037
BD6128
798
Beauregard
LA
T M T Hunting Club
 
BD9595
40
Vernon
LA
The Bone Collector Hunting Club
BD-039
BD8156
41
Vernon
LA
The Riverband Hunting Club, Inc.
BD-040
BD8083
189
Vernon
LA
Timber Rattlers Hunting Club, Inc.
BD-040
BD9591
39
Vernon
LA
Timber Rattlers Hunting Club, Inc.
BD-041
BD1006
139
Sabine
LA
Toro Hunting Club, Inc.
BD-042
BD6304
297
Beauregard
LA
Triple 3-M Hunting Club, Inc.
BD-043
BD7046
628
Calcasieu
LA
Triple L Hunting Club, Inc.
BD-044
BD1706
365
Natchitoches
LA
Westside Deer Club, Inc.
BD-045
BD9593
41
Vernon
LA
White Oak Hunting Club of Pickering, Inc.
BD-046
BD6114
42
Beauregard
LA
Wide Horn Hunting Club, Inc.
BD-049
BD7042
358
Calcasieu
LA
Lucky Does Hunt Club
BD-051
BD6302
160
Beauregard
LA
Buck Masters Hunting Club
BD-052
BD9102
62
Vernon
LA
McLain Hunting Club
BD-053
BD6130
130
Beauregard
LA
Chasin' Tail Hunting Club
BD-053
BD6131
271
Beauregard
LA
Chasin' Tail Hunting Club
BD-053
BD6138
42
Beauregard
LA
Chasin' Tail Hunting Club
BD-054
BD9102
574
Vernon
LA
Double Barrel Hunting Club
BD-056
BD7042
336
Calcasieu
LA
Lucky Does Hunt Club
BD-057
BD4137
39
Vernon
LA
Twin Pines Hunting Club
BD-058
BD6133
166
Beauregard
LA
Scott Bonvillain Hunting Club
BD-059
BD7040
257
Calcasieu
LA
Lucky Does Hunt Club
BD-059
BD7042
336
Calcasieu
LA
Lucky Does Hunt Club
BD-060
BD7084
464
Calcasieu
LA
Swamp Hole Hunting Club













EXHIBIT J


Cruise Specifications


Purchaser and Seller shall use commercially reasonable efforts to agree upon the
Cruise Specifications no later than 5:00 p.m. (Atlanta time), August 30, 2018.
Upon such agreement, the parties shall enter into a confirmatory amendment
adding such cruise specifications to this Agreement as this Exhibit J. If the
parties are unable to agree upon such Cruise Specifications by 5:00 p.m.
(Atlanta time), August 30, 2018, then Purchaser and Seller shall each have the
right to terminate this Agreement by written notice to the other party and
Escrow Agent, whereupon Escrow Agent will return the Earnest Money to Purchaser,
and the parties hereto will have no further rights or obligations hereunder
(except as otherwise expressly provided herein).





--------------------------------------------------------------------------------

Exhibit 10.2






Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


EXHIBIT K-1


Reserved Thinning Harvest Stands


[***]





--------------------------------------------------------------------------------

Exhibit 10.2


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


EXHIBIT K-2


Reserved Clearcut Harvest Stands


[***]







--------------------------------------------------------------------------------

Exhibit 10.2








EXHIBIT L
Added Stands
Tract
StandKey
UniqueID
Acres
 Update Status
 
HD96
104001889
HD96-104001889
          5.00
 Remove From Plan
 
HD96
104001876
HD96-104001876
        48.19
 Remove From Plan
 
HD94
104001868
HD94-104001868
      176.23
 Remove From Plan
 
HD45
104001689
HD45-104001689
        61.76
 Remove From Plan
 
HD89
104001841
HD89-104001841
        30.30
 Remove From Plan
 
HD89
104001833
HD89-104001833
          6.72
 Remove From Plan
 
HD89
104001832
HD89-104001832
        95.76
 Remove From Plan
 
HD87
104001805
HD87-104001805
        51.26
 Remove From Plan
 
HD86
104001797
HD86-104001797
          1.81
 Remove From Plan
 
HD86
104001796
HD86-104001796
          2.39
 Remove From Plan
 
HD86
104001795
HD86-104001795
          1.40
 Remove From Plan
 
HD86
104001794
HD86-104001794
        10.62
 Remove From Plan
 
HD86
104001792
HD86-104001792
        33.64
 Remove From Plan
 
HD80
104001732
HD80-104001732
        61.62
 Remove From Plan
Thinned
HD79
104001718
HD79-104001718
          3.01
 Remove From Plan
 
HD79
104001713
HD79-104001713
        59.41
 Remove From Plan
 
HD79
104001712
HD79-104001712
        16.54
 Remove From Plan
 
HD84
104001767
HD84-104001767
          4.33
 Remove From Plan
 
HD84
104001766
HD84-104001766
      112.18
 Remove From Plan
 
HD84
104001764
HD84-104001764
          4.20
 Remove From Plan
Thinned
HD84
104001763
HD84-104001763
          7.15
 Remove From Plan
 
HD83
104001751
HD83-104001751
          3.08
 Remove From Plan
 
HD83
104001749
HD83-104001749
        13.28
 Remove From Plan
 






--------------------------------------------------------------------------------

Exhibit 10.2


HD78
104001699
HD78-104001699
      203.00
 Remove From Plan
 
HD78
104001698
HD78-104001698
          1.43
 Remove From Plan
 
HD08
104001302
HD08-104001302
        25.92
 Remove From Plan
 
MT002
104001900
MT002-104001900
        76.06
 Remove From Plan
 
MT002
104001899
MT002-104001899
          1.32
 Remove From Plan
 
MT002
104001897
MT002-104001897
        10.64
 Remove From Plan
 
MT009
104001481
MT009-104001481
          4.30
 Remove From Plan
 
MT009
104001479
MT009-104001479
          3.75
 Remove From Plan
 
MT009
104001455
MT009-104001455
          4.46
 Remove From Plan
 
MT008
104001448
MT008-104001448
        21.25
 Remove From Plan
 
MT008
104001447
MT008-104001447
        21.88
 Remove From Plan
 
MT008
104001446
MT008-104001446
        11.87
 Remove From Plan
 
MT001
104001312
MT001-104001312
        15.77
 Remove From Plan
 
MT004
104001388
MT004-104001388
          8.17
 Remove From Plan
Thinned
MT004
104001376
MT004-104001376
          7.38
 Remove From Plan
 
MT003
104001347
MT003-104001347
          8.81
 Remove From Plan
 
MT003
104001333
MT003-104001333
          5.33
 Remove From Plan
 
 
 
 
   1,241.22
 
 










